Exhibit 10.4

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

EXCLUSIVE LICENSE AGREEMENT

BETWEEN

SCIENTIFIC DEVELOPMENT AND RESEARCH, INC. AND OTODYNE, INC.

(COLLECTIVELY THE LICENSORS), ON THE ONE HAND,

AND

OTICPHARMA, INC. (AS THE LICENSEE),

ON THE OTHER HAND

NOVEMBER 1, 2015



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS

     2  

ARTICLE 2 DEVELOPMENT, MANUFACTURING, REGULATORY

     2  

ARTICLE 3 DILIGENCE AND EXCLUSIVITY

     4  

ARTICLE 4 INTELLECTUAL PROPERTY MATTERS

     4  

ARTICLE 5 LICENSE FEES AND PAYMENTS

     8  

ARTICLE 6 CONFIDENTIALITY

     13  

ARTICLE 7 REPRESENTATIONS AND WARRANTIES

     15  

ARTICLE 8 TERM AND TERMINATION

     23  

ARTICLE 9 INDEMNIFICATION

     27  

ARTICLE 10 MISCELLANEOUS

     30  

SCHEDULES

1:    DEFINITIONS

2:    CERTAIN LICENSED TECHNOLOGY (AS OF EFFECTIVE DATE)

3:    LICENSED PATENTS (AS OF EFFECTIVE DATE)

 



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

EXCLUSIVE LICENSE AGREEMENT

This Exclusive License Agreement (“Agreement”) dated November 1, 2015
(“Effective Date”), is between Scientific Development and Research, Inc., a New
Jersey corporation having offices located at 55 Alexandria Road, Morristown, NJ
07960 (“SDRI”) and Otodyne, Inc., a Delaware corporation also having offices
located at 55 Alexandria Road, Morristown, NJ 07960 (“Otodyne,” together with
SDRI, the “Licensors” and each, a “Licensor”), on one hand, and OticPharma,
Inc., a Delaware corporation having offices at 19900 MacArthur Blvd, Suite 550,
Irvine, CA 92612 (“OPI”), on the other hand. Each of SDRI, Otodyne and OPI may
be referred to hereinafter individually as a “Party” and together as the
“Parties.”

Recitals

A. SDRI is a corporation that owns patents and technology identified below
developed by Alan Mautone, Ph.D. involving the use of combinations of
surfactants with lipids to treat human conditions in or through airways.

B. Otodyne is a corporation that was formed to further develop and commercialize
a nasal spray for the treatment of infections of the middle ear (otitis media),
as well as for enhancement of Eustachian tube function, and other potential
indications using the technology of SDRI and for which Otodyne has filed an IND.
On July 11, 2010, an Assignment of Assets – Transfer of Stock Agreement (the
“SDRI-Otodyne Agreement”) was executed between SDRI and Otodyne wherein, in
exchange for 250,000 shares of Otodyne common stock, Otodyne was given the
exclusive right to assign/sell and or license SDRI’s “Otitis Media Technology”
(as defined in the SDRI-Otodyne Agreement).

C. OPI is a pharmaceutical company that, together with its Affiliates, has
developed the FoamOticTM pharmaceutical delivery platform with many potential
product applications and desires to further develop, conduct clinical trials
using, obtain regulatory approval for, manufacture, distribute, market and sell
OPI products and the SDRI and Otodyne technologies.

D. Contemporaneously with the execution and delivery of this Agreement, and as
part of the consideration for the rights granted to OPI in this Agreement, SDRI
and Otodyne will each enter a Consulting Agreement with OPI (each, a “Consulting
Agreement,” and the Consulting Agreements together with this Agreement, the
“Transaction Documents”) pursuant which SDRI and Otodyne shall provide
consulting services to OPI using the personnel identified therein.

 

Page 1



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

Agreement

The Parties agree as follows:

ARTICLE 1

DEFINITIONS

Capitalized terms, when used in this Agreement, will have the meanings ascribed
to them or referenced on Schedule 1.

ARTICLE 2

DEVELOPMENT, MANUFACTURING, REGULATORY

2.1 Disclosures of Technology to OPI.

2.1.1 Within 30 days after the Effective Date, Licensors will provide to OPI
true, correct, and complete copies of all Licensed Technology that exists as of
the Effective Date and that was not previously disclosed to OPI, including all
of the Licensed Technology and information about the Licensed Patents described
or listed on Schedule 2.

2.1.2 In addition, at least twice per calendar year (approximately in January or
February and again in June or July), and promptly at any time upon the
reasonable request of OPI, Licensors will disclose to OPI all Licensor
Improvement Technology and all information regarding Licensor Improvement
Patents not previously disclosed.

2.1.3 Unless otherwise specified on Schedule 2 or mutually agreed in writing by
the applicable Licensor and OPI, all of the foregoing that constitutes
information or data will be disclosed to OPI electronically in both the native
file format in which it is stored and used by the applicable Licensor and its
Affiliates as well as .PDF format.

2.2 Further Development and Manufacturing

As between the Parties, OPI will have the exclusive right at its sole cost and
expense, to conduct further Development of the Licensed Technology to attempt to
refine existing Licensed Products and to potentially create new Licensed
Products, and to establish manufacturing capabilities (internally or by contract
with others) for the Licensed Products. Except as provided in the Consulting
Agreements, as specified in this Agreement, or as otherwise mutually agreed in
writing by a Licensor, the Licensors have no right or responsibility to assist
in any such activities of OPI.

2.3 Regulatory Affairs.

2.3.1 Otodyne will, within 30 days after OPI’s notice (a) either close or
inactivate IND No. 106778 (currently in the name of Otodyne) for the Licensed
Product or (b) transfer ownership of, and rights under, such IND to OPI or its
Affiliate as directed by OPI in its notice, and, with OPI input and direction,
complete all relevant activities related to such IND, including the submission
of relevant notices to the FDA in a form and substance satisfactory to OPI. If
OPI elects to have the IND transferred to OPI, then promptly after such notice,
if requested by OPI, Licensors will also (x) send letters (in form and substance
satisfactory to OPI) to the FDA and other Regulatory Authorities indicating that
any other Regulatory

 

Page 2



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

Documentation are transferred to OPI and that OPI is the new owner of the
Regulatory Documentation as of the Effective Date, (y) send letters to all
applicable IRBs or other relevant entities and similar committees to direct
product-related communications to OPI commencing on the Effective Date, and
(z) provide to OPI a copy of such letters.

2.3.2 As between the Parties, OPI will have the sole right at its sole cost and
expense, for preparing, seeking, submitting and maintaining all INDs, NDAs and
other Regulatory Documentation, and Regulatory Approvals for each Licensed
Product as required by any Regulatory Authority for Regulatory Approval, in each
case in the name of OPI or its Affiliate or a Sublicensee.

2.3.3 As between the Parties, OPI will have the sole right to apply for, secure
and maintain Regulatory Approvals for the Licensed Products that may be
available under the Law of any jurisdiction, including any Regulatory
Exclusivity, in each case in OPI’s or its Affiliates or Sublicensee’s own name.
Licensors will in good faith cooperate with OPI and such Affiliates and
Sublicensee(s) and take reasonable actions to assist OPI and such Affiliate(s)
and Sublicensee(s) in obtaining such Regulatory Approvals and Regulatory
Exclusivity in each jurisdiction. To the extent not otherwise reimbursed under
the Consulting Agreements, any actual, reasonable and necessary out-of-pocket
expenses actually incurred by Licensors or their Representatives in taking such
actions requested by OPI shall be reimbursed by OPI within 30 days of Licensor’s
written notification thereof and presentation of appropriate supporting
documentation of such expenses, including receipts or payment vouchers, to OPI.

2.3.4 Licensors will cooperate with OPI as reasonably requested from time to
time in connection with OPI seeking and obtaining Regulatory Approval for
Licensed Products, including providing existing data from within the Licensed
Technology in the form as may be requested by OPI from time to time for
disclosure to Regulatory Authorities. To the extent not otherwise reimbursed
under the Consulting Agreements, any actual, reasonable and necessary
out-of-pocket expenses actually incurred by Licensors or their Representatives
in taking such actions requested by OPI shall be reimbursed by OPI within 30
days of Licensor’s written notification thereof and presentation of appropriate
supporting documentation of such expenses, including receipts or payment
vouchers, to OPI.

2.4 Progress Reports.

Until the first Net Sales for which a royalty is due under Section 5.4 occurs in
the USA or the European Union, OPI will provide reports to Licensors no less
than twice per calendar year (by not later than the end of February and again
not later than the end of July) regarding OPI’s and its Affiliates’ and
Sublicensee’s progress towards Development, manufacturing, Regulatory Approvals,
and commercialization of Licensed Products.

 

Page 3



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

ARTICLE 3

DILIGENCE AND EXCLUSIVITY

3.1 Efforts of OPI. OPI will use Commercially Reasonable Efforts to seek and
obtain Regulatory Approval in the USA and the Major European Countries for, and
thereafter commercialize, at least one Licensed Product for the treatment of
otitis media in the USA and the Major European Countries. The foregoing
obligation is conditioned upon (a) Licensors’ and their Representatives’
compliance with the terms of this Agreement, (b) each of the Consultants
performing their respective obligations under the Consulting Agreements, and
(c) the continuing absence of any adverse condition relating to the safety and
efficacy or commercial feasibility of the Licensed Products. If at any time the
Licensors have a reasonable basis to believe that OPI is in material breach of
its obligations under this Section, then Licensors will so notify OPI,
specifying the basis for its belief, and the Parties shall meet within 30 days
after such notice to discuss in good faith Licensors’ concerns and OPI’s plans
with respect to such Licensed Product. Except as set forth in this Section 3.1,
OPI will not have any obligations with respect to the Development or
commercialization of any Licensed Product, including any fiduciary obligations
or implied duties.

3.2 Exclusivity.

Except as agreed in writing between the Parties or pursuant to the Consulting
Agreements, each Licensor agrees that it will not, and will cause its
Representatives not to, (a) further research, Develop, manufacture, seek or
maintain Regulatory Approval for, market, sell, distribute or otherwise
commercialize any Licensed Product, or otherwise compete with any Licensed
Product or own an interest in any entity that does so compete, (b) grant or
offer to grant a license under any Licensed Technology or Licensed Patents, or
(c) attempt, or negotiate with any Person with respect to, any of the foregoing.

ARTICLE 4

INTELLECTUAL PROPERTY MATTERS

4.1 Ownership of Technology and Patents.

4.1.1 Inventorship of all inventions and discoveries conceived, reduced to
practice, discovered or made during the Term, whether or not patentable, will be
determined in accordance with U.S. patent laws.

4.1.2 Authorship of all copyrightable works created during the Term will be
determined in accordance with U.S. copyright laws.

4.1.3 As between the Parties, each of the Licensors retains ownership of its
respective Licensed Patents and Licensed Technology that exists as of the
Effective Date (subject to the terms and conditions of this Agreement).

4.1.4 As between the Parties, OPI will be and is the sole owner of all:
(a) Improvement Technology (i) with respect to which at least one of the
Representatives of OPI are deemed the only inventors or authors, as applicable,
pursuant to Section 4.1.1 and 4.1.2, (ii) with respect to which any combination
of one or more of the Representatives of OPI together with one or more of the
Representatives of the Licensors are deemed co-inventors or co-authors, as
applicable, pursuant to Section 4.1.1 and 4.1.2, or (iii) that constitutes “Work
Product” under the Consulting Agreements, as defined therein (all of the
foregoing, collectively, the “OPI Improvement Technology”); and (b) all
Improvement Patents claiming any of the OPI Improvement Technology (“OPI
Improvement Patents”). Each Licensor will assign, and hereby

 

Page 4



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

does assign, to OPI immediately upon its existence all of such Licensor’s and
its respective Representative’s(s’) right, title and interest in and to the OPI
Improvement Technology and OPI Improvement Patents. Each Licensor will
(x) execute all further instruments to document, record or perfect OPI’s sole
ownership consistent with this Section 4.1.1 and 4.1.2 as reasonably requested
by OPI from time to time, and will cause each of such Representative(s) to do
the same, and (y) make each such Representative available to OPI and the OPI
Representatives as reasonably requested in connection with OPI’s or its
Affiliate’s protection thereof, including filing, prosecuting, maintaining and
enforcing Improvement Patents.

4.1.5 As between the Parties, except for OPI Improvement Technology, a Licensor
will be and is the sole owner of all Improvement Technology for which
Representatives of the Licensors are deemed inventors or authors pursuant to
Section 4.1.1 and 4.1.2 (“Licensor Improvement Technology”). As between the
Parties, except for OPI Improvement Patents, a Licensor also will be and is the
sole owner of all Improvement Patents claiming any of the Licensor Improvement
Technology (“Licensor Improvement Patents”).

4.2 Prosecution of Patents.

4.2.1 As between the Parties, OPI will be responsible for preparation, filing,
prosecution, maintenance, and seeking extensions of all Licensed Patents and OPI
Improvement Patents at OPI’s cost and expense. OPI will provide the owner of the
Licensed Patent with a reasonable opportunity to comment on the preparation,
filing, prosecution and maintenance of the Licensed Patents, and OPI will
consider all comments received from such Licensor in a timely manner in good
faith. OPI will not purposefully narrow the claims of any pending Licensed
Patent simply to avoid paying royalties hereunder. OPI will not, without the
owner’s prior written consent, which may not be unreasonably withheld,
conditioned or delayed, voluntarily narrow the claims of any Licensed Patents
after they have been allowed or issued.

4.2.2 If OPI intends to abandon any issued Licensed Patent, OPI shall notify
SDRI of such intent at least 30 days in advance of any deadline that would
prejudice SDRI’s rights under this Agreement. SDRI then will have the
opportunity to pay any issue, maintenance, or annuity fee due to maintain said
Licensed Patent in its discretion and at the Licensor’s cost and expense.

4.2.3 If OPI intends to abandon or otherwise cease prosecution of any pending
application within the Licensed Patents without intent to file any continuing or
divisional patent application, OPI shall notify SDRI before expiration of
one-half of the statutory time permitted to respond to the subject office action
issued by the applicable Government Authority for the application. SDRI then
will have the opportunity to continue prosecution of the pending application in
its discretion, but not to the detriment of any Licensed Patent(s), and at its
sole cost and expense. If SDRI notifies OPI of SDRI’s desire to continue
prosecution, then OPI will: (a) promptly send all applicable prosecution file
contents (including paper copies and electronic files thereof) to the Licensor
and (b) in good faith cooperate with SDRI to assist SDRI in executing any and
all reasonable documents necessary for SDRI to continue prosecution of the
pending application.

 

Page 5



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

4.2.4 Each Licensor will execute all further instruments to provide OPI with the
ability to control prosecution and maintenance activities consistent with this
Section as reasonably requested by OPI from time to time, including by promptly
executing powers of attorney, and will cause each of its Representative(s) to do
the same.

4.3 License Grants to OPI.

4.3.1 Each Licensor grants to OPI an exclusive, worldwide, royalty-bearing
license, including the right to sublicense (through multiple tiers), under all
rights in the Licensed Patents. Such rights include the right to make, have
made, use, sell, offer for sale, import and otherwise exploit any products or
services and to practice any methods or processes claimed therein for any and
all applications, purposes and fields of use that are the subject of the
Licensed Patents.

4.3.2 Each Licensor grants to OPI an exclusive, worldwide, royalty-bearing
license, including the right to sublicense (through multiple tiers), under all
rights in the Licensed Technology. Such rights include the rights to reproduce,
use, create derivative works of, distribute, display publicly and disclose the
Licensed Technology and to make, use, sell, offer for sale, import, export,
distribute and otherwise exploit any products or services and to practice any
methods or processes for any and all applications, purposes and fields of use.

4.3.3 The foregoing rights to sublicense in Sections 4.3.1 and 4.3.2 above and
in Section 4.6.2 below may be exercised without consent of either Licensor:
(a) outside of the USA and Major European Countries, (b) within the USA and
Major European Countries with respect to any Product after Regulatory Approval
of the Product in such country, (c) within the USA and Major European Countries
with respect to any Product before Regulatory Approval of the Product in such
country so long as (i) such sublicense does not grant all of the rights under
Sections 4.3.1 and 4.3.2 to any single Person or a Person and its Affiliates and
(ii) Otic retains a reasonable level of control over Regulatory Approval of the
Product and (d) to settle any litigation involving alleged infringement of any
of the Licensed Patents or infringement, misappropriation or other violation of
any of the Licensed Technology initiated by OPI in accordance with
Section 4.5.2. All other sublicenses not described in the preceding sentence
require the written consent of the Licensors, such consent not to be
unreasonably withheld, conditioned or delayed.

4.4 OPI License Rights Upon Bankruptcy.

All rights and licenses granted under or pursuant to any Section of this
Agreement are and will otherwise be deemed to be for purposes of Section 365(n)
of the United States Bankruptcy Code (Title 11, U.S. Code), as amended (the
“Bankruptcy Code”), licenses of rights to “intellectual property” as defined in
Section 101(35A) of the Bankruptcy Code. The Parties agree that when a Licensor
is the debtor under the Bankruptcy Code, OPI, as licensee of such rights under
this Agreement, will retain and may fully exercise all of its rights and
elections under the Bankruptcy Code or any other provisions of applicable Law
outside the United States that provide similar protection for “intellectual
property.” The Parties further agree that, in the event of the commencement of a
bankruptcy proceeding by or against a Licensor or any of its Affiliates under
the Bankruptcy Code or analogous provisions of applicable Law outside the

 

Page 6



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

United States as the debtor, OPI will be entitled to a complete duplicate of (or
complete access to, as appropriate) such intellectual property and all
embodiments of such intellectual property, which, if not already in OPI’s
possession, will be promptly delivered to it upon OPI’s written request thereof.
Any agreements supplemental to this Agreement will be deemed to be “agreements
supplementary to” this Agreement for purposes of Section 365(n) of the
Bankruptcy Code.

4.5 Enforcement of Patents.

4.5.1 Each Licensor will promptly notify OPI in the event of any actual,
threatened or suspected infringement of any Licensed Patents or OPI Improvement
Patents in the event that Licensor(s) become aware of such actual, threatened or
suspected infringement.

4.5.2 As between the Parties, OPI will have the exclusive initial right, but not
the obligation, to institute litigation to cease infringement of the Licensed
Patents and OPI Improvement Patents. As between the Parties, any such litigation
will be at OPI’s sole cost and expense. If required in order to establish
standing to sue under any applicable Laws, each Licensor, upon request of OPI,
agrees to timely join in any such litigation, at OPI’s expense, and in any event
to cooperate with OPI at OPI’s expense. No settlement, stipulated judgment or
other voluntary final disposition of a suit under this Section 4.5.2 may be
undertaken without the consent of the applicable Licensor(s) if such settlement,
stipulated judgment or other voluntary final disposition (a) would require
either Licensor to be subject to an injunction, admit wrong-doing, make a
monetary payment or would otherwise materially adversely affect a Licensor’s
rights under this Agreement or any of the Licensed Patents or (b) is with a
Person who has (before the settlement) a Contract with OPI or its Affiliate that
provides for the sharing of revenues from the sale of Licensed Products. Any
Governmental Authority awarded judgment for such infringement will be allocated
first to pay any and all of OPI’s and the Licensors’ reasonable costs and
expenses relating to the litigation and the remainder, to the extent based on
infringement of the Licensed Patents, will be deemed Net Sales for purposes of
Section 5.4.

4.5.3 If OPI should, upon notice by Licensors of infringement of the Licensed
Patents and Licensor Improvement Patents and the presentment of reasonable proof
that such infringement is having a material adverse effect on the royalties
payable to Licensors under this Agreement, decline to file an infringement
action or obtain such infringer’s agreement to cease its infringing activities
within 6 months after OPI’s notice and proof, then Licensors shall have the
right, at their sole expense, to pursue such litigation. In such instances, OPI
shall cooperate with Licensor in such litigation by providing documentation
relevant to the litigation in accordance with applicable discovery rules and
requirements. As between the Parties, any such litigation will be at Licensor’s
sole cost and expense. If, under those circumstances, Licensors should be
successful in such suit and be awarded monetary damages, then the monetary
damages will be retained by Licensors alone. No settlement, stipulated judgment
or other voluntary final disposition of a suit under this Section 4.5.3 may be
undertaken without the consent of OPI if such settlement, stipulated judgment or
other voluntary final disposition would require OPI or any of its Affiliates or
Sublicensees to be subject to an injunction, admit wrong-doing, make a monetary
payment or would otherwise materially adversely affect OPI’s rights under this
Agreement or any of the Licensed Patents or would purport to grant any license
under any of the Licensed Technology or Licensed Patents.

 

Page 7



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

4.6 Trademarks.

4.6.1 As among the Parties, OPI has the sole right, at its sole cost and in its
sole discretion, to (a) select the trademark(s), service mark(s), logo(s),
slogans, trade names or other indicia of the source or origin of goods or
services (each an “OPI Trademark”) to be used on or in connection with each
Licensed Product, Licensed Technology, or its labeling, any registration or
application for registration for any of the foregoing anywhere in the world and
(b) apply for, prosecute, and maintain any registrations thereof. As among the
Parties, OPI exclusively owns all OPI Trademarks.

4.6.2 Each Licensor grants to OPI an exclusive, worldwide, royalty-free license,
including the right to sublicense (subject to Section 4.3.3) to use the Otodyne
Trademarks in connection with Products in the USA until Regulatory Approval is
obtained in such country.

4.7 Reservation of Rights.

Except as expressly stated in this Agreement, no rights or licenses are granted
under this Agreement by any Party or any of its Affiliates under any
Intellectual Property of such Party or its Affiliates to the other Party or its
Affiliates, whether by implication, estoppel or otherwise, and all such rights
not expressly granted are hereby reserved by each Party and its Affiliates.

ARTICLE 5

LICENSE FEES AND PAYMENTS

5.1 License and Access Fee.

Within 15 days after the Effective Date, OPI will pay to Otodyne a one-time,
nonrefundable and non-creditable upfront license fee of $*** in cash. Shortly
thereafter, OPI’s parent company will issue to Otodyne a stock certificate
representing such number of restricted and unvested shares of OPI common stock
that have an aggregate total value of $*** at the time of issue (based upon a
per share price equal to the most recently closed capital stock financing round
of OPI’s parent company) (“OPI Parent Shares”). The OPI Parent Shares will vest
***% on the *** anniversary of the Effective Date and ***% on the ***
anniversary of the Effective Date. If this Agreement is terminated pursuant to
Section 8.2.3, any unvested OPI Parent Shares will no longer be issued or
outstanding and will cease to exist.

5.2 Technology Transfer Fee.

Within 30 days after Licensors have fulfilled their obligation under
Section 2.1.1, including by delivery to OPI of all of the information, data and
materials required pursuant to Section 2.1.1, OPI will pay to Otodyne the sum of
$*** in cash.

 

Page 8



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

5.3 Development Milestone Payments.

5.3.1 OPI will notify Licensors within 30 days after the first occurrence of
each of the following events indicated in Table 5.3.1 below as a “Development
Milestone” is achieved by OPI, its Affiliate or its Sublicensee for the first
indication (for any Licensed Product):

Table 5.3.1 – First Indication

 

Development Milestones

   Milestone Payment
(in USD millions)

***

   ***

***

   ***

***

   ***

***

   ***

***

   ***

***

   ***   

 

Subtotal – First Indication Development Milestones

   ***   

 

5.3.2 OPI will notify Licensors within 30 days after the first occurrence of
each of the following events indicated in Table 5.3.2 below as a “Development
Milestone” is achieved by OPI, its Affiliate or its Sublicensee for any second
indication, whether such second indication is for the same Licensed Product for
which any amounts were paid under Section 5.3.1 or is for the first indication
for a different Licensed Product than that upon which any amounts were paid
under Section 5.3.1:

Table 5.3.2 – Second Indication

 

Development Milestones

   Milestone Payment
(in USD millions)

***

   ***

***

   ***

***

   ***

***

   ***

***

   ***

***

   ***   

 

Subtotal – Second Indication Development Milestones

   ***   

 

5.3.3 OPI will notify Licensors within 30 days after the first occurrence of
each of the following events indicated in Table 5.3.3 below as a “Development
Milestone” is achieved by OPI, its Affiliate or its Sublicensee for any third
indication, whether such third indication is a second or third indication for
the same Licensed Product for which any amounts were paid under Sections 5.3.1
or 5.3.2 or is the first indication for a different Licensed Product than that
upon which any amounts were paid under Sections 5.3.1 or 5.3.2:

Table 5.3.3 – Third Indication

 

Development Milestone

   Milestone Payment
(in USD millions)

***

   ***   

 

Subtotal – Third Indication Development Milestones

   ***   

 

 

Page 9



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

5.3.4 OPI will pay the amount of the “Milestone Payment” that corresponds to
each such “Development Milestone” as specified in Table 5.3.1, Table 5.3.2 or
Table 5.3.3 contemporaneously with the notice that such milestone has been
achieved to be provided under Sections 5.3.1 – 5.3.3, as applicable. OPI will
make all such payments to Otodyne.

5.3.5 In no event will a Milestone Payment in each of Table 5.3.1, Table 5.3.2
or Table 5.3.3 become payable more than once and in no event will the total
Milestone Payments that become payable in accordance with Section 5.3 exceed
$42,100,000.

5.4 Royalty Payments on Net Sales.

5.4.1 OPI will pay royalties on Net Sales of each Licensed Product on a
country-by-country basis until the first to occur of: (i) eight (8) years after
the first Net Sales for which a royalty is due under this Section 5.4 occurs in
such country and (ii) Generic Competition in such country (“Royalty Term”). Upon
expiration of the applicable Royalty Term in a country for a Licensed Product,
the license granted for such Licensed Product in such country will be deemed
irrevocable and non-terminable (and will survive termination of this Agreement
for any reason), and upon payment of all royalties due based on Net Sales
occurring during the Royalty Term in such country for the Licensed Product, such
license will be deemed fully paid-up and royalty-free.

5.4.2 OPI will incur royalties on Net Sales (based on the cumulative Net Sales
of all Licensed Products during all Royalty Terms worldwide in a given calendar
year) at the following rates:

(a) ***% for the portion of Net Sales that is less than or equal to *** in a
calendar year; plus

(b) ***% for the portion of Net Sales that is greater than *** and less than or
equal to *** in a calendar year; plus

(c) ***% for the portion of Net Sales that is greater than *** in a calendar
year.

5.4.3 If either (a) OPI, its Affiliate or its Sublicensee determines in good
faith that in order to avoid potential infringement of any Blocking Third Party
Patent Rights it is advisable to obtain a license from any Third Party(ies) to
exploit any Licensed Product(s) in one or more country(ies), or (b) OPI, its
Affiliate or its Sublicensee of the Licensed Patents or Licensed Technology is
required by an order, judgment or similar action of a Governmental Authority to
pay royalties or other amounts for the exploitation of any Licensed Product(s)
in one or more country(ies) due to infringement of Blocking Third Party Patent
Rights, then (c) OPI may deduct from any of the amounts due from OPI under this
Agreement, *** of such amounts actually paid by OPI, its Affiliate(s) or its
Sublicensee(s) to such Third Party(ies) for the Blocking Third Party Product
Rights. The total amount to be deducted may be applied to any of the amounts due
from OPI under this Agreement, provided, however, that no single amount due to
Licensors under this Agreement (e.g., royalties for a calendar quarter or a
milestone payment) may be reduced by more than *** of the amount otherwise due
to the Licensors. If needed, OPI may deduct the total amount to be deducted from
multiple payments due to Licensors under this

 

Page 10



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

Agreement until the full amount to be deducted has been applied to payments
otherwise due to Licensors. For example, if ***% of amount paid to a Third Party
is $*** and royalties become payable to Licensors during the following calendar
quarter in the amount of $***, then Otic can offset $*** of the $*** paid to the
Third Party against the $*** otherwise due to Licensors, and the remaining $***
of the $*** paid to the Third Party can be offset against up to ***% of any
subsequent milestone or royalty payment due to Licensors until the remaining
$*** has been applied.

5.4.4 Starting with the calendar quarter in which the first Net Sales occur for
which a royalty is due under this Section 5.4, OPI will provide a report to
Licensors with the Net Sales of each Licensed Product in each country and will
make the payment required pursuant to this Section 5.4 above within 60 days
after the end of the each calendar quarter of the Term. Such royalty reports
will provide, on a Licensed Product-by-Licensed Product and country-by-country
basis, the Net Sales during the reporting period, the applicable royalty rate(s)
from Sections 5.4.2, any deductions made pursuant to Section 5.4.3, and a
calculation of the resulting royalty payment due through the end of the
reporting period.

5.4.5 OPI will pay the royalties due for a reporting period contemporaneously
with the submission of the report due under Section 5.4.6. OPI will tender all
royalty payments to Otodyne.

5.4.6 Together with or promptly after the royalty report due for the fourth
quarter of each calendar year in which Net Sales occur, OPI shall provide
Licensors with an annual summary that sets forth the cumulative amounts of the
information reported in the quarterly royalty reports due under Section 5.4.4
for such calendar year.

5.5 Sales Milestone Payments.

5.5.1 OPI will notify Licensors of the occurrence of any “Sales Milestone” set
forth in Table 5.5 below within 30 days after the achievement of the
corresponding “Threshold”. The “Threshold” for purposes of such payments is the
cumulative Net Sales of all Licensed Products during all Royalty Terms worldwide
in a given calendar year.

 

Table 5.5: Sales Milestones

Sales Milestones

   Milestone Payment
(in millions)   Threshold

Sales Milestone #1

   ***   $1.0 billion

Sales Milestone #2

   ***   ***

Sales Milestone #3

   ***   ***   

 

 

Subtotal—Sales Milestones

   $36.0     

 

 

5.5.2 OPI will only be required to pay each of Sales Milestones #1, #2 and #3
one time. Each Sales Milestone payment will become payable based on the first
occurrence of cumulative Net Sales in a calendar year that equals or exceeds the
applicable “Threshold”, regardless of whether or not any other Sales Milestone
is first achieved in the same calendar year. OPI will pay the amount of the
“Milestone Payment” that corresponds to each such “Sales Milestone” as specified
in Table 5.5 contemporaneously with the notice that such milestone has been
achieved to be provided under 5.5.1. OPI will pay each such amount to Otodyne.

 

Page 11



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

5.6 Method of Payments.

 

Each payment hereunder will be made in United States Dollars by check or
electronic funds transfer in immediately available funds to such bank account as
each Licensor will designate in writing to OPI. Such payments will be net of any
withholding Taxes required by applicable Law as further provided in Section 5.8.
OPI may pay any amount due hereunder directly to Otodyne or cause any of OPI’s
Affiliates organized under the laws of any State within the USA to pay such
amount.

5.7 Inspection of Records.

For at least 3 years after the end of any calendar year in which Net Sales
occurred in a country, OPI will keep accurate books and records setting forth
the Net Sales of each Licensed Product in each country for such calendar year.
OPI will permit a Licensor, using independent certified public accountants
engaged by such Licensor and approved by OPI, to examine such books and records
at any reasonable time, upon reasonable notice; provided, however, that OPI will
not be required to produce for inspection any such records relating to any
period other than the 3 most recently ended calendar years. The foregoing right
of examination (i) may be exercised only once during each calendar year and one
additional time during the 3-year period after the Term and (ii) may not be
exercised with respect to any period that was previously subject to such
inspection. OPI may require such accountants to enter into a reasonably
acceptable confidentiality agreement, and in no event will such accountants
disclose to Licensors or their Representatives any information, other than such
as relates to the accuracy of the corresponding payments required to be made
under this Agreement. The opinion of said independent accountants regarding such
reports and related payments will be binding on the Parties, other than in the
case of manifest error. If OPI alleges that such opinion is in error, then the
Parties may have the independent accountants review the relevant books and
records a second time to confirm whether or not such alleged error exists. The
examining Licensor will bear the cost of any such examination and review;
provided, however, that if the examination shows an underpayment of any amounts
due of more than both (i) ***% of the amount due for an applicable calendar year
and (ii) ***, then OPI will promptly reimburse the examining Licensor for its
reasonable out-of-pocket expenses actually incurred in connection with such
examination. OPI will promptly pay to Licensors the amount of any underpayment
of amounts due revealed by any such examination.

5.8 Tax Matters.

5.8.1 “Tax” or “Taxes” means all taxes, charges, duties, fees, levies or other
assessments, including income, excise, property, sales, consumption, use, value
added, profits, license, withholding (with respect to compensation or
otherwise), payroll, employment, net worth, capital gains, transfer, stamp,
social security, environmental, occupation and franchise taxes, imposed by any
Governmental Authority, and including any interest, penalties and additions
attributable thereto, and all amounts payable pursuant to an agreement or
arrangement with respect to taxes.

 

Page 12



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

5.8.2 The Parties agree to cooperate and produce on a timely basis any Tax forms
or reports reasonably requested by the other Party in connection with any
payment made under this Agreement. Each Party further agrees to provide
reasonable cooperation to the other Party, at the other Party’s expense, in
connection with any official or unofficial Tax audit or contest relating to
payments made by the other Party under this Agreement.

5.8.3 Any payments made by a Party pursuant to this Agreement will not be
reduced on account of any Taxes unless required by applicable Law. Each Licensor
will be responsible for paying any and all Taxes (other than withholding taxes
required to be paid by OPI under applicable Law) levied on account of, or
measured in whole or in part by reference to, any payments it receives. OPI will
deduct or withhold from the payments any Taxes that OPI is required to deduct or
withhold under applicable Law. If, in accordance with the foregoing, OPI
withholds any amount from a payment to a Licensor, such withheld amount shall be
deemed paid by OPI to the applicable Licensor pursuant to this Agreement, and
OPI will (a) timely remit to the applicable Licensor the balance of such
payment; (b) timely remit the full amount withheld to the proper Governmental
Authority; and (c) send to the applicable Licensor written proof of remittance
of the full amount withheld within 30 days following remittance.

ARTICLE 6

CONFIDENTIALITY

6.1 Confidential Information.

6.1.1 “Confidential Information” means any information regarding the business
and operations of a Party or any of its Representatives, that is or has been
disclosed (whether orally or in writing) by such Party or its Representatives
(“Discloser”) to another Party or its Representatives (“Recipient”), in each
case, except to the extent that such information is either:

(a) as of the date of disclosure to the Recipient, known to the Recipient (other
than pursuant to an obligation of confidentiality to the Discloser);

(b) is or becomes disclosed in published literature or otherwise generally known
to the public through no breach by the Recipient of this Agreement;

(c) obtained by the Recipient from a Third Party free from any obligation of
confidentiality to the Discloser; or

(d) independently developed by the Recipient without use of the information
disclosed to the Recipient by the Discloser.

Confidential Information includes such information exchanged between the Parties
or their respective Representatives before the Effective Date pursuant to the
Confidentiality Agreement.

6.1.2 The Licensed Technology and unpublished Licensed Patents constitute the
Confidential Information of the applicable Licensor. All OPI Improvement
Technology, unpublished OPI Improvement Patents, reports submitted to Licensors
by OPI pursuant to Article 5 or information examined by Licensor’s(s’) auditors
pursuant to Section 5.7, and communications with Regulatory Authorities
concerning any Licensed Product are, as between

 

Page 13



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

the Parties, the Confidential Information of OPI. Moreover, notwithstanding that
a Licensor or its Representative is the Discloser of any of the Licensed
Technology or OPI Improvement Technology, each of the Licensors will be deemed
the Recipient of its Licensed Technology for purposes of this Article (but
exceptions (a) and (d) of Section 6.1.1 will not apply to the Licensors in
respect of Licensed Technology or OPI Improvement Technology).

6.1.3 The terms of this Agreement are the Confidential Information of both
Parties as a Discloser thereof (and for which each Party is deemed a Recipient).

6.2 Obligations of Confidentiality; Permitted Disclosures.

6.2.1 Except as otherwise provided in this Agreement, during the Term and for 10
years thereafter, Recipient (a) will keep confidential, and will cause its
Representatives to keep confidential, all of the Confidential Information of
Discloser, and (b) will not disclose the Confidential Information of Discloser
to any Third Party. Recipient agrees to take such action, and to cause its
Representatives to take such action, to preserve the confidentiality of the
Confidential Information of Discloser as Recipient would customarily take to
preserve the confidentiality of the Recipient’s own similar types of
Confidential Information, but in no case using less than a reasonable degree of
care.

6.2.2 Notwithstanding anything to the contrary in this Article, the Recipient
and its Representatives may disclose the Confidential Information of a Discloser
in connection with the exercise of rights granted to it hereunder to:

(a) Governmental Authorities, including Regulatory Authorities, to the extent
reasonably deemed desirable or necessary to apply for, obtain or maintain INDs
or Regulatory Approvals for Licensed Products or file applications for,
prosecute, maintain or enforce Licensed Patents or OPI Improvement Patents;

(b) other Representatives, advisory boards, managed care organizations, and
non-clinical and clinical investigators; provided, however, that the Recipient
enters into a confidentiality agreement or otherwise has an enforceable
obligation of confidentiality with such Person before disclosing any of the
Discloser’s Confidential Information;

(c) in connection with prosecuting or defending litigation; provided, however,
that the Recipient or its Representative uses reasonable efforts to limit the
dissemination of such information, including by use of protective orders and the
like, as such Recipient would use for its own similar types of Confidential
Information;

(d) in connection with the resolution of disputes under this Agreement;
provided, however, that such Recipient will use reasonable efforts to limit the
dissemination of such information, including by use of protective orders and the
like, as such Recipient would use for its own similar types of Confidential
Information;

 

Page 14



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

(e) in connection with filings required by security regulations and the rules
and regulations of any securities exchanges upon which the Recipient’s
securities are traded; provided, however, that such Recipient will use
reasonable efforts to limit the dissemination of such information, including by
use of protective orders and the like, as such Recipient would use for its own
similar types of Confidential Information; and

(f) in connection with a potential Change of Control of a Receiving Party, to
permitted assignees or existing and potential investors or lenders of the
Receiving Party, or to potential Sublicensees, in each case under a written
agreement to keep the terms of this Agreement confidential and to use the
Confidential Information solely for the purpose disclosed.

6.3 Transaction Publicity.

The Parties will use their respective best efforts to mutually agree to an
initial joint press release announcing the execution of this Agreement as
promptly as reasonably possible, but in any event not later than such time as a
Party is required by applicable Law to make such an announcement publicly, and
thereafter promptly disseminate such press release; provided, however, that a
Party may, if required by applicable Law, announce the execution of this
Agreement in the absence of such mutual agreement over the content thereof.

6.4 No Use of Names Without Consent.

Neither Party may use of the name, professional accreditation, standing,
licensure, office(s) or any other indicia of identity related to the other Party
or its Representatives within any publications, announcements or other public
disclosures without said Person(s) advance, written consent. Notwithstanding the
foregoing, OPI and its Representatives may continue to rely upon any such
disclosures made in the Licensed Technology in the form provided by Licensors or
made by Licensors to any Regulatory Authority.

6.5 Publication of Clinical Trial Results.

Notwithstanding anything to the contrary in this Article, OPI may publish any
data within the Licensed Technology or otherwise resulting from Clinical Trials
conducted on a Licensed Product without consent of either Licensor.

ARTICLE 7

REPRESENTATIONS AND WARRANTIES

7.1 Licensors Representations and Warranties.

Each Licensor, jointly and severally, hereby represents and warrants to OPI
that, as of the Effective Date:

 

Page 15



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

7.1.1 SDRI is a corporation duly incorporated, validly existing, and in good
standing under the laws of the State of New Jersey and, Otodyne is a corporation
duly incorporated, validly existing, and in good standing under the laws of the
State of Delaware. Each Licensor has the corporate power and authority to
execute and deliver the Transaction Documents and to perform its obligations
under the Transaction Documents and this Agreement. The execution, delivery and
performance of the Transaction Documents by each Licensor have been duly and
validly authorized and approved by proper corporate action on the part of each
Licensor, each Licensor has taken all other action required by Law, its
certificate of incorporation, by-laws or other organizational documents to
authorize such execution, delivery and performance. Each of the Transaction
Documents constitutes a legal, valid and binding obligation of each Licensor,
enforceable against each Licensor in accordance within its terms, except as
enforceability may be limited by applicable equitable principles or bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’
rights generally. No notice to or consent, approval, authorization, order,
filing, registration or qualification of or with any court, Governmental
Authority or any Person(s) not a party to this Agreement or other Transaction
Document is required to be made or obtained by a Licensor in connection with the
execution and delivery of the Transaction Documents or the consummation by the
Licensors of the transactions contemplated thereby.

7.1.2 Neither the execution and delivery of this Agreement or any other
Transaction Document nor the consummation of the transactions contemplated
hereby or thereby will (a) result in any breach of, constitute a default (or an
event that, with notice or lapse of time or both, would become a default) under,
require any consent of or notice to any Person pursuant to, give to others any
right of termination, amendment, modification, acceleration or cancellation of,
allow the imposition of any fees or penalties, require the offering or making of
any payment or redemption, give rise to any increased, guaranteed, accelerated
or additional rights or entitlements of any Person or otherwise adversely affect
any rights of any Licensor under, or result in the creation of any Lien on any
of the Licensed Patents, Licensed Technology or Licensed Products pursuant to,
any Contract or Governmental Authorization of a Licensor, (b) violate, conflict
with or result in a breach of or constitute a default under any provision of the
certificate of incorporation or bylaws or other organizational documents of a
Licensor, (c) violate, conflict with or result in a breach of or constitute a
default under any judgment, order, decree, rule or regulation of any court or
Governmental Authority to which a Licensor or any of the Licensed Patents,
Licensed Technology or Licensed Products is subject or may be bound or
(d) violate, conflict with or result in a breach of any Laws or applicable
regulations to which a Licensor or any of the Licensed Patents, Licensed
Technology or Licensed Products is subject or may be bound.

7.1.3 To the Knowledge of Licensors, there is no, and within the past five years
there has not been any, action, claim (including regarding infringement of
Intellectual Property), complaint, demand, suit, proceeding, arbitration,
grievance, citation, notice of non-compliance, summons, subpoena, request for
information by a Governmental Authority, inquiry or investigation of any nature,
civil, criminal, regulatory or otherwise, in law or in equity, pending or, to
the Knowledge of Licensors, threatened against a Licensor or any of its
Representatives relating to the Licensed Patents, Licensed Technology or
Licensed Products, the exploitation of the foregoing, or the transactions
contemplated by the Transaction Documents. There are no, and there have not been
any judicial orders, writs, injunctions, decrees, judgments or stipulations in
force against a Licensor or its Representatives (in their capacity as such) with
respect to the Licensed Patents, Licensed Technology or Licensed Products.

 

Page 16



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

7.1.4 To the Knowledge of Licensors, the Licensors and their Representatives
have disclosed to OPI:

(a) all material scientific and technical information, including any
publications, posters, CMC data, pharmacokinetics data, and Regulatory
Documentation relating to Licensed Products or their manufacture or use as such
exists as of the Effective Date;

(b) correct and complete copies of all submissions, if any, of Licensors to the
FDA, or any other similar state or foreign Governmental Authority relating to
any Licensed Product, and all amendments and supplements thereto, including all
related pre-clinical and clinical data, and all related complaint information,
adverse event information and safety information;

(c) all material information relating to the Licensed Patents and Licensed
Technology, including any invention disclosures, prior art search results and
related memoranda and patentability opinions or evaluations, validity and
enforceability searches and opinions or evaluations, freedom to operate searches
and opinions or evaluations, and correspondence with and interview notes or
other notes regarding communications with any of the inventor(s) and all other
such material information in the possession of Licensor or their Representatives
as of the Effective Date (including all material facts and publications that
could constitute prior art, whether discovered before or after filing of the
subject patent application) that, in such attorney(s),’ agent(s),’ or employees’
reasonable judgment likely would be relevant to any Governmental Authority’s
consideration of whether any of the Licensed Patents are
patentable/unpatentable, valid/invalid or enforceable/unenforceable.

7.1.5 The scientific, technical and other information relating to the Licensed
Patents, Licensed Technology and Licensed Products disclosed or made available
by a Licensor or any of their Representatives to OPI has been, to the Knowledge
of Licensors, true and correct in all respects, experimental data therein is
based upon actual experimentation conducted by or on behalf of Licensors or
their Representatives, and includes any adverse information known to a Licensor
or its Representatives relating to the Licensed Patents, Licensed Technology or
Licensed Products.

7.1.6 Except for the IND identified on Schedule 2, no IND has been filed by
Licensor or any of its Representatives with any Regulatory Authority in any
country involving any Licensed Product or any of the Licensed Technology.
Neither Licensors nor any of their Representatives is currently:

(a) working to file on his/her/its or another Person’s behalf own behalf,

(b) advising or consulting with any Person in preparation for or in connection
with filing,

(c) holding an investment in or providing debt financing to any Person that is
preparing to file, or

 

Page 17



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

(d) assisting or encouraging any Person in connection with,

any submission to a Regulatory Authority in any country involving any Licensed
Product or any of the Licensed Technology.

7.1.7 To the Knowledge of Licensors, the manufacture, use, sale, offer for sale,
and import of any other Licensed Products based upon the Licensed Technology as
it exists on the Effective Date, including Licensed Products described in the
IND identified on Schedule 2, does not, and if were the subject of Regulatory
Approval, would not, infringe the Patent rights of any Person. The use,
reproduction or disclosure of the Licensed Technology to OPI pursuant to the
terms of this Agreement, and OPI’s exercise of its rights hereunder in
connection therewith, does not, and to the Knowledge of Licensors, after the
Effective Date will not, infringe, misappropriate or otherwise violate the trade
secret rights or copyrights of any other Person. Neither Licensor nor any of its
Representatives has received any allegation that the manufacture, use, sale,
offer for sale, and import of Licensed Products or Licensed Technology infringes
or will infringe the Patents of any Third Party or infringes, misappropriates or
otherwise violates or will infringe, misappropriate or otherwise violate the
intellectual property rights of any Person.

7.1.8 Except as specified within the SDRI-Otodyne Agreement, each Licensor has
the unrestricted right to grant to OPI all rights in the Licensed Patents and
Licensed Technology that are being granted to OPI under this Agreement upon the
terms set forth herein. Neither Licensor nor any of its Representatives has
granted any license or sublicense to any rights in the Licensed Patents or
Licensed Technology to any Third Party that are in conflict with the rights
granted to OPI in this Agreement.

7.1.9 Schedule 3 sets forth, with the owner, country(ies) or region,
registration and application numbers and dates indicated, as applicable, all
Licensed Patents that have issued or that have been applied for and are pending
issuance with any Governmental Authority. All fees, taxes, annuities and other
payments associated with filing, prosecuting, issuing, recording, registering or
maintaining Licensed Patents have been paid in full in a timely manner to the
proper Governmental Authority as of the Effective Date. Except as specified on
Schedule 3 otherwise, each Licensed Patent listed or required to be listed
thereon is owned solely by a Licensor, is active, is valid and enforceable (if
granted), and the ownership of the entire right, title and interest is recorded
(through its entire chain of title beginning with and including each inventor)
with the applicable Governmental Authority solely in the name of a Licensor.
Each Licensor’s Representatives that have been involved in prosecution of the
Licensed Patents are not aware of any information that, in their reasonable
judgment, would likely render any of the granted Licensed Patents invalid or
unenforceable and that is not part of the publicly available file history. Each
Licensor and its Representatives have complied with all duties of candor owed to
each Governmental Authority with respect to each of the Licensed Patents.

7.1.10 Licensors and their Representatives have taken reasonable and customary
measures to maintain and protect, as applicable, the confidentiality of the
Confidential Information within the Licensed Technology.

 

Page 18



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

7.1.11 All Representatives of Licensors who are or were involved in the design,
creation, conception, reduction to practice or development of Licensed
Technology or Licensed Patents or who were provided the composition of the
Licensed Products manufactured before the Effective Date using the Licensed
Technology or claimed by the Licensed Patents, have executed written Contracts
(a) obligating them not to disclose the Confidential Information within the
Licensed Technology, (b) specifying that all tangible materials that result from
work performed by them on behalf of a Licensor or its Affiliate is “work made
for hire” under U.S. copyright laws or that they are otherwise obligated to
assign to Licensor all copyrights in such works, and (c) specifying that
Licensor solely owns and that such Representative assigns, immediately upon
conception or creation, all other Intellectual Property rights relating to the
Licensed Technology and Licensed Patents.

7.1.12 Except as described on Schedule 4, none of the Consultants or other
Representatives of a Licensor is an inventor or author of any Technology or
Patent necessary for or reasonably useful to the Development, manufacturing,
seeking or obtaining Regulatory Approval for, or commercialization of any
Licensed Product that has not been assigned to a Licensor. Except as described
on Schedule 4, none of the Consultants or other Representatives of a Licensor
owns, in whole or in part, or has been granted a licensed to, any Technology or
Patent necessary for or reasonably useful to the Development or manufacturing
of, seeking or obtaining Regulatory Approval for, or marketing, distribution,
sale or other commercialization of, any Licensed Product. Except as described on
Schedule 4, no Person has alleged to Licensor or any of its Representatives that
any Third Party owns, in whole or in part, any of the Licensed Technology or
Licensed Patents, and to the Knowledge of Licensors, there is no reasonable
basis for any such allegation. Without limiting the foregoing, except as
described on Schedule 4, neither Cirrus Pharmaceuticals, Inc., Pharmakey LLC,
Marianne Mann, M.D. nor any of their respective Representatives are an inventor
or author of, or otherwise own or claim to own, any Technology or Patent
necessary for or reasonably useful to the Development, manufacturing, seeking or
obtaining Regulatory Approval for, or commercialization of any Licensed Product
that has not been assigned to a Licensor as of the Effective Date.

7.1.13 Except as specified in the SDRI-Otodyne Agreement, neither Licensor nor
any of their Representatives has been granted a license, covenant not to sue,
immunity from suit or similar right from any Person under any Intellectual
Property contained within, necessary for, or reasonably useful to the
Development, manufacturing, seeking or obtaining Regulatory Approval for, or
commercialization of any Licensed Product or other exploitation of any of the
Licensed Technology or Licensed Patents.

7.1.14 Except for those Contracts listed in clauses a. – d. of item no. 17 on
Schedule 2, neither Licensor nor any of their Representatives is (or was) a
party to any Contract (whether or not in effect as of the Effective Date)
relating to the Development, manufacturing, seeking or maintaining Regulatory
Approval for, or commercialization of any Licensed Product. All of the Contracts
listed in clauses a. – c. of item no. 17 on Schedule 2 are terminated as of the
Effective Date and the Contract listed in clause d. of item no. 17 on Schedule 2
was only a quotation that was never accepted so never became a binding Contract.

7.1.15 Licensors: (a) have not received any FDA Form 483, notice of adverse
finding, warning letter, untitled letter or other correspondence or notice from
the FDA or any other Governmental Authority alleging or asserting material
noncompliance with any Laws or any Governmental Authorizations in connection
with the Licensed Products; (b) has not received

 

Page 19



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

notice of any proceeding from the FDA or any other Governmental Authority or
Third Party alleging that any Licensed Product is in violation of any Laws or
Governmental Authorizations and to the Knowledge of Licensors neither the FDA
nor any other Governmental Authority or Third Party is considering any such
proceeding; (c) has not received notice that the FDA or any other Governmental
Authority has taken, is taking or intends to take action to limit, suspend,
modify or revoke any Governmental Authorizations related to the Licensed
Products; (d) has filed, obtained, maintained or submitted all material reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments with respect to the Licensed Products as required by
any Laws or Governmental Authorities; and (e) to the Knowledge of Licensors
their manufacturers and suppliers have at all times manufactured all products
and compounds in compliance with current Good Manufacturing Practices for the
manufacture of products as are required by applicable Governmental Authorities
or applicable Law in the relevant jurisdiction, including the rules and
regulations of the FDA.

7.1.16 All preclinical investigations sponsored by Licensors relating to the
Licensed Products have been and are being conducted in material compliance with
applicable Laws. Licensors have not received any notices or other correspondence
from the FDA or any other Governmental Authority performing functions similar to
those performed by the FDA with respect to any ongoing clinical or pre-clinical
studies or tests relating to Licensed Products requiring the termination,
suspension or material modification of such studies or tests.

7.1.17 Neither Licensor nor any of its Representatives has conducted any
clinical investigation involving a Licensed Product anywhere in the world nor
collected any protected or individually identifiable health information from any
Person.

7.1.18 Licensors have not (a) made an untrue statement of a material fact or
fraudulent statement to the FDA or any Governmental Authority, (b) failed to
disclose a material fact required to be disclosed to the FDA or any Governmental
Authority, (c) committed any other act, made any statement or failed to make any
statement, that (in any such case) establishes a reasonable basis for the FDA to
invoke its Fraud, Untrue Statements of Material Facts, Bribery, and Illegal
Gratuities Policy or for any other state or foreign Governmental Authority to
invoke any similar policy. Licensors are not the subject of any pending or, to
the Knowledge of Licensors, threatened investigation by the FDA pursuant to its
Fraud, Untrue Statements of Material Facts, Bribery, and Illegal Gratuities
Final Policy. Neither Licensors, nor any of their Representatives or Affiliates
or, to the Knowledge of Licensors, any of their respective collaboration
partners, agents or subcontractors with respect to the Licensed Products has
been convicted of any crime or engaged in any conduct which has resulted or
could result in debarment or disqualification by the FDA or any other
Governmental Authority.

7.2 Otodyne Representations

7.2.1 Otodyne is a resident of, or is organized under the laws of, the State of
Delaware.

7.2.2 The Shares will be acquired for investment for Otodyne’s own account, not
as a nominee or agent, and not with a view to the sale or distribution of any
part thereof, and Otodyne has no present intention of selling, granting
participation in, or otherwise distributing the Shares. Otodyne does not have
any contract, undertaking, agreement, or arrangement with any person to sell,
transfer or grant participations to any Third Party, with respect to any of the
Shares.

 

Page 20



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

7.2.3 Otodyne understands that the Shares have not been registered under the
Securities Act of 1933, as amended (the “1933 Act”) Act on the grounds that the
sale provided for in this Agreement and the issuance of securities hereunder is
exempt from registration under the 1933 Act, and that OPI’s reliance on such
exemption is predicated in part on Otodyne’s representations set forth herein.
Otodyne realizes that the basis for the exemption may not be present if,
notwithstanding such representations, Otodyne has in mind merely acquiring the
Shares for a fixed or determined period in the future, or for a market rise, or
for sale if the market does not rise. Otodyne does not have any such intention.

7.2.4 Otodyne represents that Otodyne is experienced in evaluating early-stage
companies such as OPI, is able to fend for Otodyne’s own self in the
transactions contemplated by this Agreement, has such knowledge and experience
in financial and business matters as to be capable of evaluating the merits and
risks of Otodyne’s investment, and has the ability to bear the economic risks of
Otodyne’s investment. Otodyne further represents that Otodyne has had access,
during the course of the transactions and prior to Otodyne’s acquisition of the
Shares, to all such information as Otodyne deemed necessary or appropriate (to
the extent OPI possessed such information or could acquire it without
unreasonable effort or expense), and that Otodyne has had, during the course of
the transactions and prior to Otodyne’s acquisition of the Shares, the
opportunity to ask questions of, and receive answers from, OPI concerning the
terms and conditions of the offering and to obtain additional information (to
the extent OPI possessed such information or could acquire it without
unreasonable effort or expense) necessary to verify the accuracy of any
information furnished to Otodyne or to which Otodyne had access.

7.2.5 Otodyne understands that the Shares may not be sold, transferred or
otherwise disposed of without registration under the 1933 Act or an exemption
therefrom, and that in the absence of an effective registration statement
covering the Shares or an available exemption from registration under the 1933
Act, the Shares must be held indefinitely. In particular, Otodyne is aware that
the Shares may not be sold pursuant to Rule 144 promulgated under the 1933 Act
unless all of the conditions of that Rule are met. Among the conditions for use
of Rule 144 is the availability of current information to the public about OPI.
Such information is not now available and OPI has no present plans to make such
information available. Otodyne represents that, in the absence of an effective
registration statement covering the Shares, Otodyne will sell, transfer, or
otherwise dispose of the Shares only in a manner consistent with Otodyne’s
representations set forth herein.

7.2.6 Otodyne agrees that in no event will Otodyne make a transfer or
disposition of any of the Shares (other than pursuant to an effective
registration statement under the 1933 Act or, to OPI’s reasonable satisfaction,
pursuant to Rule 144), unless and until (i) Otodyne shall have notified OPI of
the proposed disposition and shall have furnished OPI with a statement of the
circumstances surrounding the disposition and (ii) if requested by OPI, at the
expense of Otodyne or transferee, Otodyne shall have furnished to OPI an opinion
of counsel, reasonably satisfactory to OPI, to the effect that such transfer may
be made without registration under the 1933 Act.

 

Page 21



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

7.2.7 Otodyne understands that each certificate representing the Shares will be
endorsed with a legend substantially as follows:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.
THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO
DISTRIBUTION OR RESALE, AND MAY NOT BE SOLD, MORTGAGED, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE
STATE SECURITIES LAWS, OR THE AVAILABILITY OF AN EXEMPTION FROM THE REGISTRATION
PROVISIONS OF THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS.

7.2.8 Otodyne represents that it is an “Accredited Investor” as such term is
defined in Rule 501 of Regulation D promulgated under the 1933 Act.

7.2.9 Otodyne understands that no public market now exists for any of the
securities issued by OPI and that there is no assurance that a public market
will ever exist for the Shares.

7.3 OPI Representations and Warranties.

OPI hereby represents and warrants to the Licensors that, as of the Effective
Date:

7.3.1 OPI is corporation duly formed and validly existing under the laws of the
State of Delaware, has the corporate power and authority to execute and deliver
the Transaction Documents and to perform its obligations under the Transaction
Documents, the execution, delivery and performance of the Transaction Documents
by OPI has been duly and validly authorized and approved by proper corporate
action on the part of OPI, OPI has taken all other action required by Law, its
certificate of incorporation, by-laws or other organizational documents to
authorize such execution, delivery and performance, and the Transaction
Documents constitute a legal, valid and binding obligation of OPI, enforceable
against OPI in accordance with their terms, except as enforceability may be
limited by applicable equitable principles or bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting creditors’ rights
generally.

7.3.2 Neither the execution and delivery of this Agreement or any other
Transaction Document nor the consummation of the transactions contemplated
hereby or thereby will (a) result in any breach of, constitute a default (or an
event that, with notice or lapse of time or both, would become a default) under,
require any consent of or notice to any Person pursuant to, give to others any
right of termination, amendment, modification, acceleration or cancellation of,
allow the imposition of any fees or penalties, require the offering or making of
any payment or redemption, give rise to any increased, guaranteed, accelerated
or additional rights or entitlements of any Person or otherwise adversely affect
any rights of OPI under any Contract or Governmental Authorization of OPI,
(b) violate, conflict with or result in a breach of or

 

Page 22



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

constitute a default under any provision of the organizational documents of OPI,
(c) violate, conflict with or result in a breach of or constitute a default
under any judgment, order, decree, rule or regulation of any court or
Governmental Authority to which OPI is subject or may be bound or (d) violate,
conflict with or result in a breach of any Laws or applicable regulations to
which OPI is subject or may be bound.

7.3.3 There is no action, claim, complaint, demand, suit, proceeding,
arbitration, grievance, citation, summons, subpoena, request for information by
a Governmental Authority, inquiry or investigation of any nature, civil,
criminal, regulatory or otherwise, in law or in equity, pending or, to the
knowledge of OPI, threatened against OPI or any of its Representatives relating
to the Licensed Technology, the Licensed Patents, the exploitation of the
foregoing or Licensed Products, or the transactions contemplated by the
Transaction Documents.

7.3.4 OPI or it Representatives have experience in the regulatory and commercial
Development of pharmaceutical products. OPI will have sufficient financial
resources at the applicable time in order for OPI to fulfil its obligations
under this Agreement. OPI, including through its Representatives, has the know
how to market and sell Licensed Products that receive final Regulatory Approval
pursuant to this Agreement.

7.4 DISCLAIMER.

EXCEPT AS OTHERWISE EXPRESSLY STATED IN SECTIONS 7.1 AND 7.2, NO PARTY MAKES ANY
REPRESENTATION OR WARRANTY OF ANY KIND WITH RESPECT TO ANY PRODUCTS, TECHNOLOGY,
INTELLECTUAL PROPERTY RIGHTS OR ANY OTHER SUBJECT MATTER UNDER THIS AGREEMENT.
EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 7.1 AND 7.2, EACH PARTY EXPRESSLY
DISCLAIMS ALL SUCH OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE OR AGAINST INFRINGEMENT.

ARTICLE 8

TERM AND TERMINATION

8.1 Term.

8.1.1 This Agreement will be effective as of the Effective Date and, unless
terminated sooner pursuant to Section 8.2, will remain in effect, on a Licensed
Product-by-Licensed Product and country-by-country basis, for the duration of
the Royalty Term applicable to such Licensed Product in each country. This
Agreement will terminate in its entirety, unless terminated sooner pursuant to
Section 8.2, upon expiration of the last Royalty Term.

8.1.2 The period from the Effective Date until termination (for any reason) of
this Agreement in its entirety is the “Term” of this Agreement.

 

Page 23



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

8.2 Termination Rights.

8.2.1 If OPI materially breaches or materially defaults in the performance or
observance of any of its respective obligations under a material term of this
Agreement, Licensors may terminate this Agreement as follows:

(a) if the breach was deliberate, then upon 60 days notice if OPI has not cured
the breach within such 60-day notice period; and

(b) if the breach was not deliberate and can be cured within 60 days after
notice thereof, then upon 60 days notice if OPI has not cured the breach within
such 60-day notice period; and

(c) if the breach was not deliberate but reasonably cannot be cured within 60
days after notice of breach, then upon 60 days notice unless before the end of
such 60 days, OPI has (i) discontinued the breaching act, used Commercially
Reasonable Efforts to cure the breach to the extent possible within such 60-day
period and has implemented all commercially reasonable steps to further cure
such breach to the extent possible and to prevent further occurrences of such
breach.

Notwithstanding the foregoing provisions of this Section 8.2.1, if OPI disputes
that OPI materially breached any material term of this Agreement within the
relevant 60 day period this Agreement shall not terminate unless such dispute is
finally resolved pursuant to Section 10.1 where such resolution is that OPI did
materially breach a material term of this Agreement and OPI fails to cure such
material breach within 60 days after OPI’s receipt in writing of the final
resolution of such dispute.

8.2.2 OPI may terminate this Agreement in its entirety at any time for any or no
reason, without consent of either Licensor by 90 days advance notice to the
Licensors.

8.2.3 If either Licensor materially breaches or materially defaults in the
performance or observance of any of its respective obligations under a material
term of this Agreement, OPI may terminate this Agreement as follows:

(a) if the breach was deliberate, then upon 60 days notice if such Licensor has
not cured the breach within such 60-day notice period; and

(b) if the breach was not deliberate and can be cured within 60 days after
notice thereof, then upon 60 days notice if such Licensor has not cured the
breach within such 60-day notice period;

(c) if the breach was not deliberate but reasonably cannot be cured within 60
days after notice of breach, then upon 60 days notice unless before the end of
such 60 day notice period the Licensor has (i) discontinued the breaching act,
used commercially reasonable efforts to cure the breach to the extent possible
within such 60-day period and has implemented all commercially reasonable steps
to further cure such breach to the extent possible and to prevent further
occurrences of such breach.

 

Page 24



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

Notwithstanding the foregoing provisions of this Section 8.2.3, if such Licensor
disputes that such Licensor materially breached any material term of this
Agreement within the relevant 60 day period this Agreement shall not terminate
unless such dispute is finally resolved pursuant to Section 10.1 where such
resolution is that such Licensor did materially breach a material term of this
Agreement and such Licensor fails to cure such material breach within 60 days
after such Licensor’s receipt in writing of the final resolution of such
dispute.

8.2.4 Neither Licensor may terminate this Agreement for any form of breach by
the other Licensor.

8.3 Effects of Termination.

8.3.1 Upon expiration of the Royalty Term for a Licensed Product in a country,
the rights and licenses granted to OPI under Article 4 with respect to the
Licensed Patents and Licensed Technology for such Licensed Product in such
country will survive termination as further provided in Section 5.4.1 (along
with OPI’s obligations to make all payments due for Net Sales on such Licensed
Product in such country occurring during the applicable Royalty Term) until no
Intellectual Property rights of Licensors remain in such Licensed Product in
such country. Upon termination of this Agreement pursuant to Section 8.1.1 as a
result of expiration of the last Royalty Term, the rights and licenses granted
to OPI under Article 4 with respect to the Licensed Patents and Licensed
Technology will survive termination until no Intellectual Property rights of
Licensors remain in the Licensed Patents and Licensed Technology.

8.3.2 Upon termination of this Agreement during any such time as any clinical
trials involving a Licensed Product are being conducted by OPI, its Affiliates,
or their Representatives, OPI and any other such Person will be entitled to
complete the clinical trials to the extent reasonably necessary to comply with
applicable Law.

8.3.3 Upon termination of this Agreement pursuant to Section 8.2, except as
otherwise provided in Sections 8.3.1 and 8.3.2, the rights and licenses granted
to OPI under Article 4 with respect to the Licensed Patents and Licensed
Technology terminate and revert to Licensors.

8.3.4 If (a) OPI provides a notice of termination under Section 8.2.2 after one
year after the Effective Date and before Regulatory Approval of any Product in
the USA or any of the Major European Countries, (b) none of the material
representations made by either Licensor were inaccurate or untrue when made as
of the Effective Date, (c) neither Licensor is in breach of this Agreement at
the time of notice, and (d) such termination is not based upon any adverse event
or other event or combination of events that presents difficulties in obtaining
Regulatory Approval or conducting activities, such as clinical studies, required
to obtain Regulatory Approval for Products, then OPI must pay to Otodyne the sum
of $*** on or before the end of the 90-day notice period of termination. No such
amount is due for termination if each of the foregoing conditions in clauses (a)
– (d) is not satisfied.

 

Page 25



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

8.3.5 If this Agreement is terminated either (i) by a Licensor pursuant to
Section 8.2.1 or (ii) by OPI pursuant to Section 8.2.2 before the first
Regulatory Approval for any Licensed Product, OPI will:

(a) within 90 days after termination, return to Otodyne the originals of all
tangible embodiments of the Licensed Technology in the form provided by a
Licensor or any of its Representatives to OPI, its Affiliate or their respective
Representatives under Section 2.1, including materials (to the extent not used
up), data, and records;

(b) use reasonable efforts to provide to Otodyne within 90 days after
termination all of OPI’s and its Affiliates’ inventory of the Licensed Products
in possession of OPI or its Affiliates at the time of termination (ALL OF WHICH
WILL BE PROVIDED ON AN AS-IS, WHERE-IS, WITH ALL FAULTS BASIS AND WITHOUT ANY
WARRANTY OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, ALL OF WHICH WARRANTIES ARE
HEREBY DISCLAIMED);

(c) within 90 days after termination, provide to Otodyne a copy of all data
referred to or relied upon in generating the Regulatory Documentation submitted
by OPI or its Affiliates to any Regulatory Authority related to any Licensed
Products;

(d) if requested by Otodyne in writing within 30 days after termination,
promptly thereafter transfer ownership of, and rights under, all such Regulatory
Documentation related to Licensed Products, including each such IND, to Otodyne,
and, with Otodyne’s input and direction, complete all relevant activities
related to the transfer of such IND(s), including the submission of relevant
notices to the FDA in a form and substance satisfactory to Otodyne, and if
requested by Otodyne, also (x) send letters (in form and substance satisfactory
to Otodyne) to the FDA and other Regulatory Authorities indicating that any
other Regulatory Documentation are transferred to Otodyne and that Otodyne is
the new owner of the Regulatory Documentation as of the Effective Date, (y) send
letters to all applicable IRBs or other relevant entities and similar committees
to direct product-related communications to Otodyne commencing on the date of
the transfer of ownership of the corresponding Regulatory Documentation, and
(z) provide to Otodyne a copy of such letters;

(e) not, and will cause its Affiliates not to, on a country-by-country basis
until the first to occur of (I) 8 years after the Effective Date and
(II) Generic Competition in each country, either (A) further research, Develop,
manufacture, seek or maintain Regulatory Approval for, market, sell, distribute
or otherwise commercialize any Licensed Product, or otherwise compete with any
Licensed Product using a product based upon similar technology as the Licensed
Technology, or own an interest in any entity that does so compete or (B) grant
or offer to grant a license under any OPI Improvement Technology or OPI
Improvement Patents for any Licensed Product to any non-Affiliate to compete
with any Licensed Product using a product based upon similar technology as the
Licensed Technology; and

 

Page 26



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

(f) will grant to Otodyne a worldwide, non-exclusive, royalty-free license under
the OPI Improvement Technology and OPI Improvement Patents to the extent
necessary for Otodyne to exploit any and all versions of Licensed Products that
exist as of the date of termination; provided, however, that if OPI assigns or
otherwise transfers its interest in this Agreement as permitted hereunder, then
the Intellectual Property rights of the assignee or successor and any of its
Affiliates that existed before such assignment or transfer or that are conceived
or created after such assignment or transfer and independently of the activities
undertaken pursuant to this Agreement will not be deemed OPI Improvement
Technology or OPI Improvement Patents licensed to Otodyne hereunder.

8.3.6 If this Agreement is terminated by OPI pursuant to Section 8.2.2 after the
first Regulatory Approval for any Licensed Product, OPI will:

(a) have the obligations described in clauses (a) – (d) of Section 8.3.5 above;
and

(b) if requested by Licensors, for not less than 4 months after termination,
negotiate in good faith with Licensors regarding an agreement under which OPI
would license or sell to either or both of the Licensors some or all of OPI’s
and its Affiliates’ Regulatory Documentation for Licensed Products, Regulatory
Approval(s) for Licensed Products, OPI Improvement Technology or OPI Improvement
Patents.

8.3.7 Termination of this Agreement for any reason (a) will be without prejudice
to the Licensors’ right to receive all payments accrued before the effective
date of such termination, including all payments on Net Sales for Licensed
Products occurring during a Royalty Term, and (b) will not release a Party
hereto from any indebtedness, right to Losses or other obligation incurred
hereunder by such Party before the date of termination.

8.3.8 The provisions of Articles 1, 6 and 10 and Sections 4.1, 4.6, 4.7, 5.6,
5.7, 5.8, 8.3, and 9.1-9.5, as well as any other provisions or defined terms
referred to this Agreement or necessary to give them effect will survive
termination or expiration of this Agreement and remain in force until discharged
in full.

ARTICLE 9

INDEMNIFICATION

9.1 Indemnification.

9.1.1 Each of the Licensors will jointly and severally indemnify, defend and
hold OPI and OPI’s Representatives, harmless from any and all Losses incurred by
any of them in connection with a claim by a Third Party as a result of:

(a) the breach of any covenant of, or warranty or representation made by a
Licensor under this Agreement; or

 

Page 27



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

(b) the negligence, recklessness, or wilful misconduct of a Licensor or any of
its Representatives; or

(c) the Development, manufacture, use, offer for sale, sale, importation or
promotion of any Licensed Products by a Licensor or any of its Representatives,
licensees or sublicensees following termination of the exclusive right to do so
granted to OPI under this Agreement.

Notwithstanding the foregoing, Licensors will not be obligated to so indemnify,
defend and hold OPI or its Representatives harmless to the extent that such
Losses are caused by (x) the breach of any covenant of, or warranty or
representation made by OPI under this Agreement or (y) the gross negligence,
recklessness or wilful misconduct of OPI or any of its Representatives.

9.1.2 OPI will indemnify, defend and hold Licensors and their Representatives
harmless from any and all Losses incurred by any of them in connection with a
claim by a Third Party as a result of:

(a) the breach of any covenant of, or warranty or representation made by OPI
under this Agreement; or

(b) the negligence, recklessness, or wilful misconduct of OPI or any of its
Representatives; or

(c) the Development, manufacture, use, offer for sale, sale, importation or
promotion of Licensed Products by OPI or its Representatives under this
Agreement.

Notwithstanding the foregoing, OPI will not be obligated to so indemnify, defend
and hold Licensors or its Representatives harmless to the extent that such
Losses are caused by (x) the breach of any covenant of, or warranty or
representation made by a Licensor under this Agreement or (y) the gross
negligence, recklessness or wilful misconduct of a Licensor or any of its
Representatives.

9.2 Indemnity Procedures.

9.2.1 In the event that any Third Party asserts a claim with respect to any
matter for which a Party or its Representative(s) (the “Indemnified Party”) is
entitled to indemnification under Section 9.1 (a “Third Party Claim”), then the
Indemnified Party will promptly notify the Party obligated to indemnify the
Indemnified Party (the “Indemnifying Party”) thereof; provided that no delay on
the part of the Indemnified Party in notifying the Indemnifying Party will
relieve the Indemnifying Party from any obligation hereunder unless (and then
only to the extent that) the Indemnifying Party is prejudiced thereby.

9.2.2 The Indemnifying Party will have the right, exercisable by notice to the
Indemnified Party within 20 days after receipt of notice from the Indemnified
Party of the commencement of or assertion of any Third Party Claim, to assume
direction and control of the defense, litigation, settlement, appeal or other
disposition of the Third Party Claim (including the right to settle the claim
solely for monetary consideration) with counsel selected by the

 

Page 28



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

Indemnifying Party and reasonably acceptable to the Indemnified Party, and the
Indemnifying Party may do so without prejudice to its right to dispute whether
such claim involves a Third Party Claim subject to valid indemnification
obligation hereunder. During such time as the Indemnifying Party is controlling
the defense of such Third Party Claim, the Indemnified Party will cooperate, and
will cause its Representatives to cooperate upon request of the Indemnifying
Party and at Indemnifying Party’s cost, in the defense or prosecution of the
Third Party Claim, including by furnishing such records, information and
testimony and attending such conferences, discovery proceedings, hearings,
trials or appeals as may reasonably be requested by the Indemnifying Party. In
the event that the Indemnifying Party does not notify the Indemnified Party of
the Indemnifying Party’s intent to defend any Third Party Claim within 20 days
after notice thereof (including by affirmatively denying responsibility to
defend the Third Party Claim), the Indemnified Party may (without further notice
to the Indemnifying Party) undertake the defense thereof with counsel of the
Indemnified Party’s choice and at the Indemnifying Party’s expense (including
reasonable, out-of-pocket attorneys’ fees and costs and expenses of enforcement
or defense). The Indemnifying Party or the Indemnified Party, as the case may
be, will have the right to join in (including the right to conduct discovery,
interview and examine witnesses and participate in all settlement conferences),
but not control, at its own expense, the defense of any Third Party Claim that
the other Party is defending as provided in this Agreement.

9.2.3 The Indemnifying Party will not, without the prior written consent of the
Indemnified Party which will not be unreasonably withheld, enter into any
compromise or settlement that commits the Indemnified Party to take, or to
forbear to take, any action. The Indemnified Party will have the sole and
exclusive right to settle any Third Party Claim, on such terms and conditions as
it deems reasonably appropriate, to the extent such Third Party Claim involves
equitable or other non-monetary relief, but will not have the right to settle
such Third Party Claim to the extent such Third Party Claim involves monetary
damages without the prior written consent of the Indemnifying Party. Each of the
Indemnifying Party and the Indemnified Party will not make any admission of
liability in respect of any Third Party Claim without the prior written consent
of the other Party, and the Indemnified Party will use reasonable efforts to
mitigate losses arising from the Third Party Claim.

9.3 Set Offs.

If an amount has been claimed by OPI or its Representatives in good faith
pursuant to this Agreement (whether or not finally determined to be owed by the
Licensors), and if any amount has not yet been fully paid pursuant to Article 5,
OPI may set-off such amounts claimed from such payment, notwithstanding any
objection by the Licensors and in accordance with Section 5.4.3. The exercise of
such right of set-off by Licensors in good faith, whether or not the claim is
ultimately determined to be justified, will not constitute a breach of this
Agreement. If ultimately the amount alleged by Licensors is determined not to be
so owed, then OPI will pay the amount set-off hereunder promptly after such
determination.

 

Page 29



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

9.4 Limitation of Liability.

IN NO EVENT WILL ANY PARTY BE LIABLE UNDER THIS AGREEMENT FOR SPECIAL, INDIRECT,
OR INCIDENTAL OR CONSEQUENTIAL DAMAGES, WHETHER BASED IN CONTRACT, WARRANTY,
TORT, NEGLIGENCE, STRICT LIABILITY OR OTHERWISE, INCLUDING LOSS OF PROFITS OR
REVENUE, SUFFERED BY A PARTY OR ANY OF ITS RESPECTIVE REPRESENTATIVES, EXCEPT
(i) TO THE EXTENT OF ANY SUCH DAMAGES MUST BE PAID TO A THIRD PARTY IN
CONNECTION WITH A THIRD PARTY CLAIM, OR (ii) IN THE EVENT OF AN INTENTIONAL AND
WILFUL BREACH IN BAD FAITH OF ANY REPRESENTATION, WARRANTY, COVENANT OR
AGREEMENT CONTAINED IN THIS AGREEMENT BY ANOTHER PARTY.

9.5 Insurance.

OPI shall have and maintain such type and amounts of insurance covering its
exploitation of the Licensed Products as is (a) normal and customary in the
pharmaceutical industry generally for parties similarly situated and
(b) otherwise required by Applicable Law.

ARTICLE 10

MISCELLANEOUS

10.1 Governing Law; Arbitration.

10.1.1 Except as provided in Section 4.1.1, this Agreement will be governed by
and construed in accordance with the laws of the State of New York, without
reference to any rules of conflict of laws.

10.1.2 If any controversy or claim arising out of or relating to this Agreement
cannot first be resolved by the Parties within 30 days after written notice
thereof, then except as provided in Section 5.7, absent a written agreement
signed by the Parties to the contrary, arbitration pursuant to the terms hereof
will be the sole and exclusive method of resolution of such dispute. Any Party
may submit the controversy or claim to confidential binding arbitration in
accordance with the JAMS Comprehensive Arbitration Rules and Procedures then in
effect. The arbitration will be conducted by one arbitrator, mutually selected
by the Parties; provided, however, that if the Parties fail to mutually select
an arbitrator within 20 days after the claim is submitted to arbitration, then
the arbitrator will be selected by JAMS in accordance with its Comprehensive
Arbitration Rules and Procedures then in effect. The Parties agree to use
commercially reasonable efforts to cause the arbitration hearing to be conducted
within 75 days after the appointment of the arbitrator, and to use commercially
reasonable efforts to cause the decision of the arbitrator to be furnished
within 15 days after the conclusion of the arbitration hearing. The final
decision of the arbitrator will be provided in writing to the Parties and
include (a) the dollar amount of any award or specific performance, if any, and
(b) a determination as to whether a Party will be required to bear and pay all
or a portion of the other Party’s attorneys’ fees and other expenses relating to
the arbitration. Judgment upon any award, judgment, decree or order rendered by
the arbitrator may be entered in any court having competent jurisdiction. The
place of the arbitration hearing will be in the City of Irvine, California, if
initiated by a Licensor, and will be in the City of New York, New York, if
initiated by OPI. The language of the arbitration will be English.

 

Page 30



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

10.2 Force Majeure.

No Party will be held liable to another Party nor be deemed to have defaulted
under or breached the Agreement for failure or delay in performing any
obligation under the Agreement to the extent such failure or delay is caused by
or results from causes beyond the reasonable control of the affected Party,
including embargoes, war, acts of war (whether war be declared or not),
insurrections, riots, civil commotions, strikes, lockouts or other labor
disturbances, fire, floods, or other acts of God, or acts, omissions or delays
in acting by any governmental authority (including by a Regulatory Authority,
for any reason other than lack of due diligence, negligence or misconduct of the
affected) or the other Party. The affected Party will notify the other Parties
of such force majeure circumstances as soon as reasonably practical, and will
promptly undertake all reasonable efforts necessary to cure such force majeure
circumstances.

10.3 Specific Performance.

The Parties hereto agree that irreparable damage would occur in the event any
provision of this Agreement was not performed in accordance with the terms
hereof and that the Parties will be entitled to seek specific performance of the
terms hereof, in addition to any other remedy at law or equity without the
necessity of demonstrating the inadequacy of monetary damages.

10.4 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

10.5 Severability.

If any one or more of the provisions contained in this Agreement is held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby, unless the absence of the invalidated
provision(s) adversely affects the substantive rights of the Parties. The
Parties will in such an instance use their best efforts to replace the invalid,
illegal or unenforceable provision(s) with valid, legal and enforceable
provision(s) which, insofar as practical, implement the purposes of this
Agreement.

 

Page 31



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

10.6 Waivers.

Any term or condition of this Agreement may be waived at any time by the Party
or Parties that is entitled to the benefit thereof, but no such waiver will be
effective unless set forth in a written instrument duly executed by or on behalf
of the Party or Parties waiving such term or condition. Neither the waiver by
any Party of any term or condition of this Agreement nor the failure on the part
of any Party, in one or more instances, to enforce any of the provisions of this
Agreement or to exercise any right or privilege, will be deemed or construed to
be a waiver of such term or condition for any similar instance in the future or
of any subsequent breach hereof. All rights, remedies, undertakings, obligations
and agreements contained in this Agreement will be cumulative and none of them
will be a limitation of any other remedy, right, undertaking, obligation or
agreement.

10.7 Entire Agreement; Amendments.

This Agreement sets forth the entire agreement and understanding between the
Parties as to the subject matter hereof and supersedes all agreements or
understandings, verbal or written, made between a Licensor, on the one hand, and
OPI, on the other hand, before the date hereof with respect to the subject
matter hereof, including the Confidentiality Agreement and that letter agreement
sent by OticPharma, Ltd. to Otodyne dated July 30, 2015. All information
disclosed between Representatives of Otodyne and OPI before the Effective Date
pursuant to the Confidentiality Agreement is deemed to have been disclosed under
the terms of this Agreement. None of the terms of this Agreement may be amended,
supplemented or modified except in writing signed by the Parties.

10.8 Construction.

Except where expressly stated otherwise in this Agreement, the following rules
of interpretation apply to this Agreement: (i) “include”, “includes” and
“including” are not limiting and mean include, includes and including, without
limitation; (ii) definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms; (iii) references to an
agreement, statute or instrument mean such agreement, statute or instrument as
from time to time amended, modified or supplemented; (iv) references to a Person
are also to its permitted successors and assigns; (v) references to an
“Article”, “Section”, or “Exhibit” refer to an Article or Section of, or any
Exhibit to, this Agreement unless otherwise indicated; (vi) the word “will” will
be construed to have the same meaning and effect as the word “shall” and vice
versa; (vii) the word “any” will mean “any and all” unless otherwise indicated
by context; (viii) the word “or” means in the alternative or together, i.e.,
“and/or”; and (ix) the symbol $ means the lawful currency of the USA, i.e., US
Dollars, unless otherwise specified.

10.9 Assignment.

Any Party may assign this Agreement, in whole or in part, without the consent of
any of the other Parties, except that OPI may not, without the written consent
of a Licensor, assign any of OPI’s rights in this Agreement to any company that
(a) has a market capitalization of less than $500 Million and (b) has not been
in existence (either itself or through its predecessor entity(ies) for at least
10 years (before the effective date of the assignment). This Agreement will be
binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and permitted assigns.

 

Page 32



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

10.10 Independent Contractor.

The relationship between either Licensor, on the one hand, and OPI, on the other
hand, is that of independent contractors. Such Parties are not joint venturers,
partners, principal and agent, employer and employee, and have no other
relationship other than independent contracting parties. Such Parties’
obligations and rights in connection with the subject matter of this Agreement
are solely and specifically as set forth in this Agreement, and such Parties
acknowledge and agree that neither such Party owes the other any fiduciary or
similar duties or obligations by virtue of the relationship created by
Agreement.

10.11 Notices.

All notices which are required or permitted hereunder will be in writing and
sufficient if delivered personally, sent by nationally-recognized overnight
courier or sent by registered or certified mail, postage prepaid, return receipt
requested, or sent in .PDF file format electronically by email, addressed as
follows:

 

  If to SDRI: Alan J. Mautone, President

     55 Alexandria Road

     Morristown, New Jersey 07960

     Email: alan@mautone.us

 

  and  copy  to: Richard L. Strauss, Esq.

 

     2492 Oceanside Road

     Oceanside, New York 11572

     Email: Rstra73004@gmail.com

 

  If to Otodyne: Alan J. Mautone, President

    55 Alexandria Road

    Morristown, New Jersey 07960

    Email: alan@mautone.us

 

  and copy to: Richard L. Strauss, Esq.

    2492 Oceanside Road

    Oceanside, New York 11572

    Email: Rstra73004@gmail.com

 

  If to OPI: Chief Executive Officer

    OticPharma, Inc.

    19900 MacArthur Blvd., Suite 550

    Irvine, CA 92612

    Email: legal@oticpharma.com

 

  and copy to: Thomas A. Briggs and Jonn R. Beeson

    Jones Day

    12265 El Camino Real, Suite 200

    San Diego, California 92130

    Email: tabriggs@jonesday.com

    Email: jrbeeson@jonesday.com

 

Page 33



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

or to such other address as the Party to whom notice is to be given may have
furnished to the other Parties in writing in accordance herewith. Any such
notice will be deemed to have been given: (a) when delivered if personally
delivered on a business day; (b) on the business day after dispatch if sent by
nationally recognized overnight courier; or (c) when delivered if delivered by
email on a business day or the first business day after delivery if not
delivered on a business day.

10.12 Third Party Beneficiaries

None of the provisions of this Agreement will be for the benefit of or
enforceable by any Third Party, including any creditor of a Party. No Third
Party will obtain any right under any provision of this Agreement or will by
reason of any such provision make any claim in respect of any debt, liability or
obligation (or otherwise) against a Party.

10.12 Performance by Representatives

To the extent that this Agreement imposes obligations on Representatives of a
Party, such Party agrees to cause its Representatives to perform such
obligations.

10.13 Counterparts.

This Agreement may be executed in two or more counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument. This Agreement may be executed by delivery of duly authorized
and executed signature pages by facsimile or electronically in .PDF format.

<Signature page follows on next page.>

 

Page 34



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

IN WITNESS WHEREOF the Parties hereto have caused this Agreement to be executed
by their duly authorized officers to be effective as of the Effective Date.

 

Otodyne, Inc.      OticPharma, Inc. By:  

/s/ Alan J. Mautone

     By:   

/s/ Gregory J. Flesher

Name: Alan J. Mautone, Ph.D      Name: Gregory J. Flesher Title: Founder & Chief
Executive Officer      Title: Chief Executive Officer Date: November 1, 2015  
   Date: November 1, 2015 By:  

/s/ Sujana S. Chandrasekhar

        Name: Sujana S. Chandrasekhar, MD      Title: Founder & Chief Medical
Officer      Date: November 1, 2015        

 

Scientific Development and Research, Inc. By:  

/s/ Alan J. Mautone

Name: Alan J. Mautone, Ph.D

Title: Chief Executive Officer

Date: November 1, 2015

 

Page 35



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

Schedule 1

Definitions

“Affiliate” means, with respect to a first Person, any other Person that
directly or indirectly Controls, is Controlled by, or is under common Control
with, such first Person.

“Agreement” is defined in the preamble to this Agreement and further includes
this Agreement as it may be amended or supplemented from time to time.

“Blocking Third Party Patent Rights” means, on a country-by-country basis, any
Patent owned or controlled by a Third Party that, in the absence of a license
thereunder, could reasonably be determined to be infringed by the exploitation
of any Licensed Technology, Licensed Patents, or Licensed Products in such
country.

“CE Mark” means the marking of conformity affixed on a medical device in the
European Union in order to attest compliance of such medical device with
applicable European Union Law for the purpose of selling the medical device in
the European Union.

“Change of Control” means, with respect to a first Person, a single transaction
or series of related transactions pursuant to which another Person or group of
Persons who did not Control such first Person before the transaction(s) do
Control such first Person after the transaction(s). A Change of Control will be
presumed to occur to a first Person upon the occurrence of any of the following:
(i) any other Person becomes the beneficial owner, directly or indirectly, of
more than fifty percent (50%) of the voting securities of the first Person;
(ii) the sale or other disposition of all or substantially all of the assets of
the first Person; (iii) a consolidation or merger of the first Person with any
other Person, other than a merger or consolidation which would result in the
voting securities of the first Person outstanding immediately prior thereto
continuing to represent at least 50% of the total voting power represented by
the voting securities of the Person or any of its parent entities outstanding
immediately after such merger or consolidation.

“Commercially Reasonable Efforts” means the carrying out of the subject
activities using efforts and resources comparable to the efforts and resources
that OPI or other pharmaceutical companies of then similar size and
capitalization to OPI would typically devote to pharmaceutical products of
similar market potential at a similar stage in Development or product life,
taking into account, using OPI’s reasonable judgment, all scientific,
commercial, and other conditions and factors that OPI or other such
pharmaceutical companies would reasonably take into account, including issues of
safety and efficacy, expected and actual cost and time to Develop, medical and
clinical considerations, expected and actual profitability, expected and actual
competitiveness of alternative Third Party products (including generic or
biosimilar products) in the marketplace, the nature and extent of expected and
actual market exclusivity (including patent coverage and regulatory
exclusivity), the expected likelihood of Regulatory Approval, the expected and
actual reimbursability and pricing, and the expected and actual amounts of
marketing and promotional expenditures required; provided, however, that such
efforts shall include the right of OPI, using its reasonable judgment, to
suspend, discontinue or decrease efforts in circumstances where such suspension,
discontinuation or decrease is consistent with the exercise of Commercially
Reasonable Efforts.

 

Page 36



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

“Confidential Information” is defined in Section 6.1.1.

“Confidentiality Agreement” means that Confidentiality and Non-disclosure
Agreement between Otodyne and OticPharma, Ltd, an Affiliate of OPI, dated
February 10, 2014.

“Consultants” means Drs. Mautone and Chandrasekhar, the individuals engaged to
provide the services to OPI under the Consulting Agreements.

“Consulting Agreements” is defined in Recital D.

“Contract” means any contract, agreement, lease, sublease, license, sales order,
purchase order, loan, credit agreement, bond, debenture, note, mortgage,
indenture, guarantee, undertaking, instrument, arrangement, understanding or
other commitment, whether written or oral, that is or was binding on any Person
or any part of its property under applicable Law, whether or not terminated as
of the Effective Date, including all amendments, supplements and correspondence
related to any of the foregoing.

“Control” including, its correlative meanings, “Controls”, “Controlled by” and
“under common Control with” means the possession, directly or indirectly, of the
power to direct or cause direction of the management or policies of another
Person (whether through ownership of securities or other ownership interests, by
contract or otherwise). A first Person will be presumed to Control another
Person if such first Person actually owns or has beneficial ownership of at
least 50% of the voting securities or other comparable equity interests of such
other Person (whether directly, indirectly or pursuant to any option, warrant or
other similar arrangement).

“Development” means, with respect to a product, any and all activities directed
to pre-clinical, non-clinical and clinical testing and development, design and
development planning, test method development and stability testing, toxicology,
formulation, manufacturing process development, and manufacturing scale-up,
qualification and validation, quality assurance/quality control, clinical
trials, statistical analysis and report writing, interacting with key opinion
leaders and scientific advisory boards, the preparation, submission and active
management and maintenance of Regulatory Documentation for such product and
interacting with Governmental Authorities regarding any of the foregoing, in
each case whether before or after obtaining any Regulatory Approvals from a
Governmental Authority. When used as a verb, “Develop” will mean to engage in
Development.

“Discloser” is defined in Section 6.1.1.

“Effective Date” is defined in the preamble to this Agreement.

“EMA” means the European Medicines Agency or any successor agency thereto.

“FDA” means the United States Food and Drug Administration or any successor
agency thereto.

“FDCA” means the U.S. Federal Food, Drug, and Cosmetic Act, as amended, and the
regulations promulgated thereunder.

 

Page 37



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

“Generic Competition” means sales of a product in a country that is the same or
substantially the same as a Licensed Product sold in that country and that
(a) is sold by a Third Party that is not an Affiliate or Sublicensee of OPI
under a Regulatory Approval granted by a Regulatory Authority to a Third Party,
(b) was approved in reliance, in whole or in part, on the prior approval (or on
safety or efficacy data submitted in support of the prior approval) of such
Licensed Product as determined by the applicable Regulatory Authority, and
(c) wherein the quotient of the total volume (in units) of such product sold in
such country divided by the total volume (in units) of Licensed Product sold in
such country , based on independent market data, such as that published by IMS
Health Inc or similar services, equals at least 30%.

“Governmental Authority” means any national, federal, regional, state,
provincial, local, foreign, multinational, supra-national or other governmental
authority or instrumentality, legislative body, court, administrative agency,
commission or instrumentality, including any multinational authority having
governmental or quasi-governmental powers, or any other industry self-regulatory
authority and shall include any Regulatory Authority.

“Governmental Authorization” means any (a) permit, license, certificate,
franchise, concession, approval, consent, ratification, permission, clearance,
confirmation, endorsement, waiver, certification, designation, rating,
registration, qualification or authorization that is, has been or may in the
future be issued, granted, given or otherwise made available by or under the
authority of any Governmental Authority or pursuant to any Law, including an
IND; or (b) right under any Contract with any Governmental Authority.

“Improvement Technology” means any Technology that is (a) an improvement,
modification or derivation of any of the Licensed Technology and (b) conceived,
reduced to practice, discovered, made or created by any Party or any of its
Representatives, whether solely or jointly.

“IND” means an Investigational New Drug Application submitted under the FDCA or
an analogous application or filing with any analogous Regulatory Authority
outside of the USA under any analogous foreign Law for the purposes of obtaining
permission to conduct human clinical trials in such jurisdiction.

“Indemnified Party” is defined in Section 9.2.

“Indemnifying Party” is defined in Section 9.2.

“Intellectual Property” means, in any and all jurisdictions throughout the
world, all (a) Patents, (b) any trademark, service mark, trade dress, slogan,
logo, symbol, trade name, brand name or other identifier of source or goodwill
recognized by any Governmental Authority, including registrations and
applications for registration thereof and including the goodwill symbolized
thereby or associated therewith, (c) Internet domain names and associated
uniform resource locators and social media addresses and accounts,
(d) copyrights, whether in published and unpublished works of authorship,
registrations, applications, renewals and extensions therefor, mask works, and
any and all similar rights recognized in a work of authorship by a Governmental
Authority, (e) any trade secret rights in any inventions, discoveries,
improvements, trade secrets and all other confidential or proprietary
Information (including know-how, data, formulas, processes and procedures,
research records, records of inventions,

 

Page 38



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

test information, and market surveys), and all rights to limit the use or
disclosure thereof, (f) registered and unregistered design rights, (g) rights of
privacy and publicity and (h) any and all other Intellectual Property rights
recognized by any Governmental Authority under the Laws of any country
throughout the world.

“IRB” an appropriately constituted group that has been formally designated to
review and monitor biomedical research involving human subjects in accordance
with FDA regulations.

“Knowledge of Licensors” means the (a) actual knowledge of the Consultants or
any officer or director of a Licensor and such knowledge as would be imputed to
such Persons upon due inquiry (including to their direct reports) and (b) actual
knowledge of the patent attorneys and agents involved in the filing, prosecution
or maintenance of any of the Licensed Patents.

“Laws” means all laws, statutes, rules, regulations, orders, judgments or
ordinances of any Governmental Authority, as such may be revised from time to
time.

“Licensed Patents” means all Patents that are owned by or licensed to Otodyne,
SDRI or any of their Affiliates as of the Effective Date or at any time during
the Term, including the patents and applications listed on Schedule 3 and all
Licensor Improvement Patents.

“Licensed Product” means any product or composition that either (a) the
manufacture, use, offer for sale, sale or importation of which is covered by a
Valid Claim of any Licensed Patent, (b) is manufactured, used or administered
using a method or process covered by a Valid Claim of any Licensed Patent, or
(c) is Developed, manufactured, used or administered using any of the Licensed
Technology. Licensed Product includes the product known by the Licensors as of
the Effective Date as “OTO-101” for the treatment of acute otitis media.

“Licensed Technology” means all Technology that is owned by or licensed to
Otodyne, SDRI or any of their Affiliates as of the Effective Date or at any time
during the Term, including the Technology and Regulatory Documentation listed on
Schedule 2 and all Licensor Improvement Technology.

“Licensor Improvement Technology” is defined in Section 4.1.5.

“Licensor Improvement Patents” is defined in Section 4.1.5.

“Licensors” is defined in the preamble to this Agreement.

“Losses” means any and all costs, expenses, claims, losses, liabilities,
damages, fines, royalties, penalties, deficiencies, interest, settlement
amounts, awards, and judgments, including any and all reasonable, out-of-pocket
costs and expenses properly incurred as a result of a claim (including
reasonable, out-of-pocket attorneys’ fees and all other expenses reasonably
incurred in investigating, preparing or defending any litigation or proceeding,
commenced or threatened), in each case, net of any tax benefit or insurance
recovery received in connection with any of the foregoing.

“Major European Countries” means France, Germany, Italy, Spain, and the United
Kingdom.

 

Page 39



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

“MHLW” means the Ministry of Health, Labour and Welfare of Japan and any
successor thereto.

“NDA” means a New Drug Application submitted under the FDCA or an analogous
application or filing with any analogous Regulatory Authority outside of the USA
(including any filing with a supra-national agency, such as a Marketing
Authorization Application with the EMA for the European Union) under any
analogous foreign Law or a submission to a Notified Body in connection with a CE
Mark for the purpose of obtaining approval and/or markings required to market
and sell a pharmaceutical product in such jurisdiction.

“Net Sales” means, (a) with respect to sales of Licensed Products by OPI or its
Affiliates, net sales as calculated by the selling entity in preparing its
financial statements so long as such statements are prepared in accordance with
US GAAP, IFRS or other accounting standard applicable to such selling entity and
(b) with respect to sales of Licensed Products by Sublicensees, as reported to
OPI or its Affiliates pursuant to the applicable agreement between OPI or its
Affiliate and such Sublicensee. Net Sales will not include transfers or
dispositions of Licensed Product for charitable, promotional, pre-clinical,
clinical, regulatory, or governmental purposes. Net Sales will not include sales
or other transfers between or among OPI, its Affiliates or its Sublicensees, but
Net Sales will include any subsequent resale or other transfer to any such
Person that is not OPI, its Affiliate or its Sublicensee. For purposes of
calculating Net Sales for sales that occur using a currency other than the
US Dollar, all such Net Sales will be converted into US Dollars using OANDA
(http://www.oanda.com/) or another commonly accepted foreign exchange conversion
tool.

“Notified Body” means an organization accredited by a member state of the
European Union to carry out certain tasks in connection with conformity
assessment procedures relating to medical devices that are required in the
European Union in order to affix the CE Mark under the European Union applicable
regulatory framework.

“OPI” is defined in the preamble to this Agreement.

“OPI Improvement Technology” is defined in Section 4.1.4.

“OPI Improvement Patents” is defined in Section 4.1.4.

“OPI Parent Shares” is defined in Section 5.1.

“OPI Trademark” is defined in Section 4.6.1.

“Otodyne” has the meaning set forth in the preamble to this Agreement.

“Otodyne Trademark” means any trademark, service mark, logo, slogan, trade name
or other indicia of the source or origin of goods or services used by Otodyne or
any of its Affiliates in connection with Licensed Products or the Licensed
Technology, including the mark OTODYNE and OTO-101, and any registration or
application for registration for any of the foregoing anywhere in the world.

“Party” and “Parties” are defined in the preamble to this Agreement.

 

Page 40



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

“Patent” means all classes and types of patents and patent applications
(including provisionals, non-provisionals, originals, priority, utility, design,
divisionals, continuations, continuations-in-part, extensions, re-examinations,
reissues and all other pre-grant and post-grant forms), utility models and
applications for utility models, inventor’s certificates and applications for
inventor’s certificates, and other indicia of exclusive rights to an invention
or discovery issued by or applied for with any Governmental Authority.

“Person” means any natural person, any form of for-profit or non-profit business
entity recognized by any Governmental Authority, including any corporation,
partnership, limited liability company, association, trust or other legal
entity, or any Governmental Authority.

“Phase 2 Clinical Trial” means a human clinical trial of a Licensed Product, the
principal purpose of which is a determination of safety and efficacy in the
target patient population and which is prospectively designed to generate
sufficient data that may permit commencement of pivotal clinical trials using
the Licensed Product, including the trials referred to in 21 C.F.R. §312.21(b),
as amended, under the FDCA or a corresponding trial required by the EMA.

“Phase 3 Clinical Trial” means a human clinical trial of a Licensed Product on a
sufficient number of subjects in an indicated patient population that is
designed to establish that the Licensed Product is safe and efficacious for its
intended use and to determine the benefit/risk relationship, warnings,
precautions, and adverse reactions that are associated with such product in the
dosage range to be prescribed and that is intended to support Regulatory
Approval of such Licensed Product, including all tests and studies that are
required by the FDA from time to time, pursuant to Applicable Law or otherwise,
including the trials referred to in 21 C.F.R. §312.21(c), as amended, under the
FDCA or a corresponding trial required by the EMA.

“Recipient” is defined in Section 6.1.1.

“Regulatory Approval” means, with respect to any jurisdiction, any and all
approvals, licenses, registrations or authorizations of a Regulatory Authority
that are legally necessary for the manufacture, distribution, importation, use,
marketing, offer for sale or sale of a pharmaceutical in such jurisdiction,
including, as applicable, any pricing or reimbursement approval, pre- and
post-approval marketing authorizations (including any prerequisite manufacturing
approval or authorization related thereto), and approval of product labelling.

“Regulatory Authority” means, with respect to any country or jurisdiction, the
relevant Notified Body or Governmental Authority having responsibility for
granting Regulatory Approval in such country or jurisdiction, including the FDA
in the U.S., the EMA in the European Union and the MHLW in Japan, or any of
their respective successors.

“Regulatory Documentation” means all (a) applications (including all INDs
registrations, licenses, authorizations, and approvals (including Regulatory
Approvals), (b) correspondence and reports submitted to or received from
Regulatory Authorities (including minutes and official contact reports relating
to any communications with any Regulatory Authority) and all supporting
documents with respect thereto, including all regulatory drug lists, advertising
and promotion documents, adverse event files, and complaint files, and
(c) clinical data and other data contained or relied upon in any of the
foregoing, in each case ((a), (b), and (c)) relating to a Licensed Product.

 

Page 41



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

“Regulatory Exclusivity” means, with respect to any country or other
jurisdiction, an additional market protection, other than Patent protection,
granted by a Regulatory Authority in such country or other jurisdiction which
confers an exclusive commercialization period during which OPI, its Affiliate or
its Sublicensee has the exclusive right to market and sell a Licensed Product in
such country or other jurisdiction through a regulatory exclusivity right (e.g.,
new chemical entity exclusivity, new use or indication exclusivity, new
formulation exclusivity, orphan drug exclusivity, pediatric exclusivity, or any
applicable data exclusivity).

“Representatives” means with respect to a Party, Affiliates and Sublicensees of
such Party, and each of such Party’s and its Affiliates’ and Sublicensees’
respective officers, directors, managers, employees, consultants, contractors,
attorneys, bankers, accountants, agents and other representatives.

“Royalty Term” is defined in Section 5.4.1.

“SDRI” is defined in the preamble to this Agreement.

“SDRI-Otodyne Agreement” is as defined in Recital B.

“Sublicensee” means any Person to which OPI grants a sublicense, directly or
indirectly through its Affiliate, under any of the rights within the Licensed
Technology or Licensed Patents.

“Tax” or “Taxes” is defined in Section 5.8.1.

“Technology” means all means all knowledge of a technical, scientific, business
and other nature, including information, know-how, technology, means, methods,
processes, practices, formulae, instructions, skills, techniques, procedures,
experiences, ideas, technical assistance, designs, drawings, assembly
procedures, computer programs, apparatuses, specifications, data, results and
other material, and other biological, chemical, pharmacological, toxicological,
pharmaceutical, physical and analytical, pre-clinical, clinical, safety,
manufacturing and quality control data and information, including study designs
and protocols, reagents (e.g., plasmids, proteins, cell lines, assays and
compounds) and biological methodology and Regulatory Documentation; in each case
(whether or not confidential, proprietary, patented or patentable, of commercial
advantage or not) in written, electronic or any other form now known or
hereafter developed.

“Term” is defined in Section 8.1.

“Third Party” means any person or entity other than a Party.

“Third Party Claim” is defined in Section 9.2.

“Transaction Documents” is defined in Recital D and further includes those
agreements as they may be amended or supplemented from time to time.

 

Page 42



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

Schedule 2

Certain Licensed Technology (as of the Effective Date)

All of the following to the extent in the possession or control of a Licensor as
of the Effective Date:

 

  1. IND # 106778 filed by a Licensor with the FDA for treatment of treatment of
acute otitis media using the product identified as OTO-101.

 

  2. Correspondence to or from the FDA involving the foregoing IND or its
application.

 

  3. The complete dossier for the foregoing IND and all books, records and
materials referenced in it, including any literature, data, forms, meeting
minutes, briefings, protocols, reports or investigator brochures.

 

  4. Pre-clinical data, pharmacology data, medicinal chemistry data, CMC data,
safety data or other data related to any Licensed Product, including all data
that was or was not included in, or did or did not serve as the basis for, the
foregoing IND.

 

  5. Any submissions to, or correspondence with an IRB regarding the IND.

 

  6. Statistical analyses conducted by or for Licensor involving any of the
foregoing data.

 

  7. Market research, analysis or reports prepared or acquired by or for a
Licensor for any Licensed Product.

 

  8. Sales or need projections prepared or acquired by or for a Licensor for any
Licensed Product.

 

  9. Inventory of each component (i.e., surfactants, lipids, sprayers, nozzles,
packaging, etc.) and unit of finished goods of any Licensed Product or
experimental model, prototype or sample of Licensed Product.

 

  10. Drawings of any Licensed Product or its components or their respective
packaging or labelling.

 

  11. Specifications or standard operating procedures prepared for or acquired
by a Licensor or any of its Representatives of any components or finished goods
of Licensed Products or their packaging or labelling.

 

  12. Identification of all sources of supply or contract manufacturers used or
considered by Licensors or their Representatives to obtain any Licensed Product
or its components or its packaging or labelling.

 

  13. Identification of any contract research organizations used or considered
by Licensors or their Representatives regarding the IND or any pre-clinical or
clinical research and copies of any Contracts with or proposals from such
entities.

 

  14. Quotations and purchase orders for the Development, supply or manufacture
of any Licensed Product or its components or its packaging or labelling.

 

  15. Test specifications and test reports related to Licensed Products
components or finished goods of Licensed Products or their packaging or
labelling.

 

  16. Identification of all Representatives of the Licensors involved in the
Development of Licensed Products or the preparation and filing of the IND
identified above and the role and last known contact information for each such
Person.

 

Page 43



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

  17. A copy of each Contract (including all amendments) to which any Licensor
or any of its Representatives is a party relating to Licensed Products,
including those relating to Development, manufacturing, seeking or maintaining
Regulatory Approval for, or commercialization of any Licensed Product,
including:

 

  a. Consulting Services Agreement between Pharmakey, LLC and Otodyne dated
January 11, 2011;

 

  b. Consulting Agreement between SDRI and Marianne Mann, M.D., dated June 7,
2010;

 

  c. SDRI-Otodyne Agreement

 

  d. Quotation of Project Work between Cirrus Pharmaceuticals, Inc. Nos.
OTO-PW-001.00 dated July 25, 2011 (last signed July 28, 2011), OTO-PW-002.00
dated July 15, 2011 (last signed August 31, 2011, as amended by a Proposal
Amendment Request dated November 16, 2011 (last signed on such day) and Proposal
Amendment Request #2 dated March 22, 2012 (last signed April 12, 2012).

 

  18. Devices used or contemplated to be used to assist in the administration of
the Licensed Technology or Licensed Products, including models, mock-ups,
prototypes, drawings and other materials describing or depicting such devices,
whether or not any such device was ever actually manufactured or used.

 

  19. Invention disclosures, prior art search results and related memoranda and
patentability opinions or evaluations, validity and enforceability searches and
opinions or evaluations relating to the Licensed Patents and correspondence with
and interview notes or other notes regarding communications with any of the
inventor(s) of the Licensed Patents.

 

  20. Freedom to operate search results and related memoranda or opinions
relating to the practice of the Licensed Technology, Licensed Patents or
Licensed Products.

 

  21. A copy of the file history of each of the Licensed Patents as such file
histories are maintained under the custody or control of each Representative of
any Licensor.

 

  22. The identification (including complete contact information) of each
Representative of a Licensor who has the power of attorney to act on behalf of a
Licensor or its Affiliate with respect to any Licensed Patent.

 

Page 44



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

Schedule 3

 

JURISDICTION

  

APP. NO./
FILING DATE/
INVENTOR

   STATUS      TITLE      PATENT NO.
ISSUE DATE      NEXT
ACTION/
PAYMENT
DUE      OWNER  

***

   ***      ***        ***        ***        ***        ***  

***

   ***      ***        ***        ***        ***        ***  

***

   ***      ***        ***        ***        ***        ***  

***

   ***      ***        ***        ***        ***        ***  

***

   ***      ***        ***        ***        ***        ***  

***

   ***      ***        ***        ***        ***        ***  

***

   ***      ***        ***        ***        ***        ***  

***

   ***      ***        ***        ***        ***        ***  

***

   ***      ***        ***        ***        ***        ***  

***

   ***      ***        ***        ***        ***        ***  

***

   ***      ***        ***        ***        ***        ***  

***

   ***      ***        ***        ***        ***        ***  

***

   ***      ***        ***        ***        ***        ***  

***

   ***      ***        ***        ***        ***        ***  

 

Page 45



--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.

 

Schedule 4

Disclosure Against Section 7.1.12 re Inventions of Representatives of Licensors

***

 

Page 46